Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 1 of 103



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------X
 INTERNATIONAL CODE COUNCIL, INC., :
                                    :
                     Plaintiff,     :
                                    :    17 Civ. 6261 (VM)
      - against -                   :
                                    :    DECISION AND ORDER
 UPCODES, INC., et al.,             :
                                    :
                     Defendants.    :
 -----------------------------------X
 VICTOR MARRERO, United States District Judge.

                          TABLE OF CONTENTS

 I. BACKGROUND ............................................ 2
   A. FACTUAL BACKGROUND................................... 2
     1. ICC and Model Building Codes ....................... 2
     2. UpCodes and the Codes Displayed .................... 7
       a.   Historic UpCodes ................................ 8
       b.   Current UpCodes ................................. 9
   B. PROCEDURAL BACKGROUND............................... 10
     1. ICC’s Motion ...................................... 12
     2. Defendants’ Motion ................................ 14
 II. LEGAL STANDARDS AND DISCUSSION ....................... 15
   A. MOTIONS FOR SUMMARY JUDGMENT........................ 15
   B. DECLARATORY JUDGMENTS AND COPYRIGHT INFRINGEMENT.... 17
   C. PUBLIC DOMAIN....................................... 18
     1. The Government Edicts Doctrine .................... 20
     2. Model Building Code Cases ......................... 25
     3. Incorporation by Reference ........................ 31
     4. County of Suffolk ................................. 35
     5. Constitutional Considerations ..................... 39
       a.   The Takings Clause ............................. 39
       b.   The Supremacy Clause ........................... 44
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 2 of 103



     6.   Statutory Considerations ......................... 46
     7.   Analysis ......................................... 48
       a. ICC’s Motion..................................... 50
       b. Defendants’ Motion ............................... 56
   D. MERGER.............................................. 60
   E. FAIR USE............................................ 72
     1.   First Factor: Purpose and Use .................... 77
     2.   Second Factor: Nature of the Work ................ 82
     3.   Third Factor: Amount and Substantiality .......... 84
     4.   Fourth Factor: Effect of Use upon Market ......... 87
     5.   Overall Analysis ................................. 91
   F. COLLATERAL ESTOPPEL................................. 93
   G. WILLFULNESS......................................... 97
 III. ORDER.............................................. 101




                                   ii
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 3 of 103



         Plaintiff       International            Code     Council,       Inc.    (“ICC”)

 filed     this      action       alleging          one     count     of        copyright

 infringement        by        defendants         UpCodes,     Inc.        (“UpCodes”),

 Garrett     Reynolds,           and     Scott           Reynolds     (collectively,

 “Defendants”). ICC claims that Defendants have infringed

 its   copyrights         in    forty    model       building       codes        (the    “I-

 Codes”)    by    posting        the    I-Codes       and    derivative          works    on

 their    website,        UpCodes.       (See      “Complaint,”       Dkt.        No.    1.)

 Defendants       deny     ICC’s        claims       and     counterclaim          for    a

 declaratory judgment that none of their copying constitutes

 copyright infringement, because the material they post on

 UpCodes     is    either        in    the        public    domain        or    otherwise

 protected       under    copyright          defenses       including          merger    and

 fair use.

         Now before the Court are the parties’ cross-motions

 for summary judgment. (See “ICC’s Motion,” Dkt. No. 84;

 Defendants’      Motion,”        Dkt.    No.       85.)    For     the    reasons       set

 forth below, the Court DENIES both motions at this time.




                                              1
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 4 of 103



                                I.     BACKGROUND1

 A.      FACTUAL BACKGROUND

         1.     ICC and Model Building Codes

         This is a case about model building codes. Model codes

 are   a      type   of    privately-developed         standard    that   provide

 rules, conditions, and guidelines for various products and

 processes,          and   which     also       delineate   various     technical

 specifications,           measurements,         and   testing    methods    that

 apply to those products and processes. Federal, state, and

 local     governments        frequently         incorporate     such   standards

 1
   Except as otherwise noted, the following background derives from the
 undisputed facts as set forth by the parties in their Local Rule 56.1
 Statements of Undisputed Material Facts and responses thereto. (See
 “ICC SUMF,” Dkt. Nos. 84-2, 100-1; “Defs. SUMF,” Dkt. No. 85-2; “ICC
 Supp. SUMF,” Dkt. No. 90-1; “ICC SDF,” Dkt. No. 90-29; “Defs. Resp.,”
 Dkt. No. 92-1; “Defs. Supp. Resp.,” Dkt. No. 96-1.) The Court has also
 considered the full record submitted by the parties, including the
 following frequently-cited declarations and exhibits: the Declaration
 of Mark Johnson in support of ICC’s Motion, Dkt. No. 84-3 (“Johnson
 Decl.”); the Declaration of Jane Wise in support of ICC’s Motion, Dkt.
 No. 84-18 (“Wise Decl.”); Wise Decl. Ex. 65 (“Jarosz Report”); the
 Declaration of Joseph C. Gratz in support of Defendants’ Motion, Dkt.
 No. 85-3 (“Gratz Decl.”); the Declaration of Garrett Reynolds in
 support of Defendants’ Motion, Dkt. No. 85-20 (“G. Reynolds Decl.”);
 the Declaration of Scott Reynolds in support of Defendants’ Motion,
 Dkt. No. 85-23 (“S. Reynolds Decl.”); the Declaration of Jane Wise in
 opposition to Defendants’ Motion, Dkt. No. 90-5 (“Wise Opp. Decl.”);
 the Affidavit Declaration of Joseph C. Gratz in Opposition to ICC’s
 Motion, Dkt. No. 92-2 (“Gratz Opp. Decl.”); the Affidavit Declaration
 of Douglas Kidder, Dkt. No. 92-30 (“Kidder Decl.”), & Ex. A (“Kidder
 Report”); the Affidavit Declaration of Garrett Reynolds in Opposition
 to ICC’s Motion, Dkt. No. 92-33 (“G. Reynolds Opp. Decl.”); the
 Affidavit Declaration of Scott Reynolds in Opposition to ICC’s Motion,
 Dkt. No. 92-35 (“S. Reynolds Opp. Decl.”); and the Affidavit
 Declaration of Garrett Reynolds in support of Defendants’ Reply, Dkt.
 No. 96-2 (“G. Reynolds Reply Decl.”). No further citations to the
 record will be made herein except as specifically cited. The Court
 construes any disputed facts discussed in this section and the
 justifiable inferences arising therefrom in the light most favorable to
 the non-movant for each motion, as required under the standard set
 forth in Section II.A. below.
                                            2
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 5 of 103



 into their statutes and regulations by reference. Adopting

 privately-developed model codes saves governments time and

 money.      Adopted       model      codes       also     substantially         benefit

 building     professionals,            engineers,         and    the     public    more

 broadly. For example, because model codes are drafted by

 groups that are more familiar with the particular subject

 matter      of    their        codes     than      governments,          governmental

 adoption of model codes helps align the law with industry

 best   practices.         Adoption       by      reference       is    also   valuable

 because standards may concern areas of broad relevance to

 the    public,         such     as     the       safety     of        residences     and

 workplaces. Entities dedicated to the development of such

 standards        are   called     standards        development          organizations

 (“SDOs”).

        ICC is an SDO that develops model codes regulating

 what   it    calls       the    “built    environment”;           its    model     codes

 include building codes, fire safety codes, plumbing codes,

 and more. ICC was founded in 1994 by three regional SDOs

 that developed similar codes: the Southern Building Code

 Congress International, Inc. (“SBCCI”), Building Officials

 and Code Administrators International, Inc. (“BOCA”), and

 the    International             Conference         of      Building          Officials

 (“ICBO”).        These    three      regional      predecessor          organizations


                                              3
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 6 of 103



 donated their copyrights in model codes to ICC in 2003 and

 envisioned       that   ICC      would    produce        coordinated      national

 building codes. ICC competes with other SDOs to draft model

 codes addressing the same subject matter; as one example,

 the    National    Fire       Protection      Association         (“NFPA”)       also

 creates fire safety codes. ICC’s codes have been adopted

 into law by jurisdictions across all fifty states, with

 many jurisdictions adopting multiple codes authored by ICC.

        ICC prepares its model codes for a variety of reasons,

 including    to    promote       the    health     and    safety    of    building

 occupants and construction workers, to lower construction

 costs, and to promote the uniformity and interoperability

 of    products    in    the     built    environment,       by,    for    example,

 providing minimum requirements for manufacturers of such

 products    to    comply      with.      Model    codes    can    advance       these

 goals in various ways, such as serving as industry best

 practice benchmarks for designers and builders; voluntary

 compliance programs for sustainability, energy efficiency,

 and disaster resistance; and assisting with credentialing

 and    certification       of    building        and   construction       industry

 participants and products.

        Of   particular        relevance       here,       one    way     that    ICC

 advances its goals is through the adoption of its model


                                           4
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 7 of 103



 codes into law. The record substantially reflects that one

 of ICC’s foremost reasons for developing model codes is for

 governments to enact them as law. For example, ICC’s 2015

 International Building Code contains sample legislation for

 its enactment into law. (See Defs. SUMF ¶ 24; Gratz Decl.

 Ex. 1. at ICC00008325; Gratz Opp. Decl. Ex. 27; ICC SDF ¶

 24.)    ICC     also     has    a     dedicated         Government        Relations

 department     that    helps    state       and       local    jurisdictions     to

 enact its codes, among other purposes. Many employees in

 this department are field staff working in the state and

 local jurisdictions that have or might adopt ICC’s codes.

 This   department      also     maintains         a    chart    on   its    website

 cataloging adoptions of its model codes. (Defs. SUMF ¶ 36;

 Gratz Decl. Ex. 12; ICC SDF ¶ 36.)

        ICC    develops    its   model       codes      through       a   multi-step

 process      that    utilizes       various   technical          committees    and

 allows for public participation and comment at no cost. The

 process       also     involves       significant             participation     by

 government representatives, who compose at least one-third

 of each committee and vote on important decisions regarding

 changes to the model codes. ICC also has dedicated code

 development staff. ICC revises its codes pursuant to this

 process every three years. ICC currently incurs the up-


                                         5
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 8 of 103



 front costs of its code development process and recoups the

 relevant costs at least in part from the sale and licensing

 of its copyrighted codes.2

       The prices for ICC’s model codes are modest compared

 to   those    for       other    technical       reference     works.      ICC    also

 donates hundreds of copies of its model codes to libraries

 and other jurisdictions throughout the United States. ICC

 additionally licenses use of its codes to online reference

 libraries where members of the public can purchase model

 codes and guidelines. ICC sells a variety of supplemental

 materials         and     services       apart     from       the     model      codes

 themselves,        such    as     code    commentary,         study    companions,

 handbooks,         user’s         guides,        and      training         materials

 incorporating model code text.

       ICC also makes its model codes, and some government

 codes that adopt the model codes, available for free on its

 website      in    a    digital     library       called      publicACCESS.        The

 publicACCESS           reading    room     makes    printing,         copying,     and

 downloading        of    the     codes   difficult,       though      it   does   not

 necessarily            completely        prevent       such     functions.         ICC

 publicizes that the free access it provides to its model

 codes and the enacted state and local codes is on a read-

 2
   However, Defendants argue ICC may also recoup such costs through other
 means such as membership dues and non-code publications.
                                            6
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 9 of 103



 only    basis.        ICC    relatedly            offers    a   paid       service    called

 premiumACCESS,              which          provides      users        with     access       to

 additional features such as full access to commentaries,

 and tools to highlight, bookmark, and annotate the codes.

         2.     UpCodes and the Codes Displayed

         UpCodes       is    a    start-up          business     founded       and    run    by

 brothers Garrett and Scott Reynolds. Having worked as a

 professional architect for several years, Scott Reynolds

 conceived           UpCodes          as     a     website       providing       easy       and

 convenient access to materials of particular importance to

 members of the architecture, engineering, and construction

 (“AEC”) industries, such as the state and local building

 codes        that     governed            their       projects.      He      enlisted      the

 services       of     his       brother         Garrett,    a     proficient        software

 engineer,       to    develop             UpCodes     for   the      AEC    community      and

 potentially the broader public.

         Since its inception in 2016, UpCodes has operated as a

 “freemium” platform that offers some free services and some

 additional          services         only       available       to    paying     “premium”

 users        (ICC’s    publicACCESS               and    premiumACCESS          tools      are

 another        example          of    a     freemium        model).        UpCodes’     paid

 subscription allows users to search, bookmark, highlight,




                                                   7
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 10 of 103



  and comment on code sections. UpCodes offers services to

  individual users, groups, and institutional clients.

            a.   Historic UpCodes

          The layout of the UpCodes website, and particularly

  the   manner    in     which    it     displayed         ICC’s      codes,     changed

  significantly        after     ICC    instituted         this       suit.    “Historic

  UpCodes” refers to UpCodes as it existed from its creation

  in 2016 until ICC sued Defendants in August 2017. Historic

  UpCodes made the forty I-Codes available to the public to

  view, print, copy, and download. Defendants did not make

  all of ICC’s codes available on Historic UpCodes, though,

  and they redirected users to ICC’s website for at least one

  (the International Zoning Code 2015). (ICC SUMF ¶ 115; Wise

  Decl. Ex. 15 at 279-280; Defs. SUMF ¶ 115.) Defendants knew

  that ICC posted codes for free on publicACCESS, but they

  felt that UpCodes provided an opportunity to make codes

  “more friendly, easy to access, and reliable.” (ICC ¶¶ SUMF

  89-90;    Defs.      Resp.   ¶¶      89-90.)       Defendants         did    not   seek

  permission or a license to post ICC’s codes.

          On the free access portion of Historic Upcodes, the

  forty    ICC   model    codes        were       posted   in     a    section    titled

  “General Building Codes” and identified by their model code

  names.      However,         Historic            UpCodes        also        identified


                                              8
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 11 of 103



  jurisdictions that had adopted the model codes on the same

  page, at least as to some of the codes. The paid access

  portion        of     Historic        Upcodes     displayed       governmentally

  enacted building codes that adopted ICC’s model codes with

  amendments.          On     this   paid    portion   of    Historic       Upcodes,

  additions by the enacting state or local jurisdiction were

  displayed       in        green,   while   all    model    code    text    that   a

  jurisdiction did not adopt was struck-through in red, much

  like in a redline. The codes displayed on Historic UpCodes

  frequently included ICC’s copyright notices.

            b.        Current UpCodes

          After       ICC    filed   suit    for   copyright    infringement        in

  August 2017, Defendants redesigned their website, resulting

  in “Current UpCodes.” Current UpCodes purports to post only

  enacted state and local building codes, rather than any

  model codes as such. Whereas only paid users of Historic

  UpCodes could access state or local laws that adopted ICC’s

  model    codes        with     amendments,       Current   UpCodes    does     not

  charge for access to enacted laws. When displaying state or

  local codes that adopt ICC’s model codes with amendments,

  Current UpCodes now shows only the titles or headings of

  the   deleted        model     code    provisions    in    struck-through      red

  text, rather than all portions of the model codes that were


                                             9
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 12 of 103



  not adopted. Although Current UpCodes allegedly posts only

  the law as enacted, it still uses the trademarked names of

  ICC’s model codes at various points. For example, Current

  UpCodes typically identifies a state or local building code

  and notes on the same page that the enacted code adopts a

  particular          model    code     with      or    without       amendment.          (G.

  Reynolds Decl. Ex. 1.)

          Defendants have continued to update                         Current UpCodes

  since the filing of this lawsuit. For example, Defendants

  have added codes enacted by states including Connecticut,

  North Carolina, Pennsylvania, and Virginia. (ICC Supp. SUMF

  ¶ 12; Wise Opp. Decl. Ex. G; Defs. Supp. Resp. ¶ 12.)

  During        the    briefing       of    the        motions       at        issue    here,

  Defendants have also updated the website in response to

  ICC’s       observations      regarding         the    posting          of    model   code

  provisions that were not adopted into law.

  B.      PROCEDURAL BACKGROUND

          ICC    sued     Defendants        for        one    count        of     copyright

  infringement on August 17, 2017. (See Complaint.) Exhibit A

  to    the     Complaint      listed      forty-one         model    codes       allegedly

  infringed, though the parties later agreed that Defendants

  did    not     infringe      ICC’s       copyright         in   the      International

  Zoning       Code    2015.    The     remaining        forty       “I-Codes”         are   a


                                             10
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 13 of 103



  combination         of    2009,      2012,     and    2015    editions    of   the

  following substantive codes:

    1.         International Building Code (“IBC”);
    2.         International Residential Code for One and Two-
               Family Dwellings (“IRC”);
    3.         International Existing Building Code (“IEBC”);
    4.         International Fire Code (“IFC”);
    5.         International Plumbing Code (“IPC”)
    6.         International Mechanical Code (“IMC”)
    7.         International Fuel Gas Code (“IFGC”)
    8.         International Performance Code for Buildings and
               Facilities (“ICCPC”)
    9.         International Energy Conservation Code (“IECC”)
    10.        International Private Sewage Disposal Code (“IPSDC”)
    11.        International    Wildland-Urban     Interface    Code
               (“IWUIC”)
    12.        International Property Maintenance Code (“IPMC”)
    13.        International Swimming Pool and Spa Code (“ISPSC”)
    14.        International Zoning Code (“IZC”); and
    15.        International Green Construction Code (“IGCC”).

  (ICC    SUMF    ¶   19;    Defs.      Resp.    ¶     19.)   ICC   has   registered

  copyrights in the 2009 and 2012 editions of the IECC, the

  2012 and 2015 editions of the ISPSC, IZC, and IGCC, and the

  2009, 2012, and 2015 editions of all of the other codes

  listed above. (ICC SUMF                ¶¶ 21–22; Johnson Decl. Ex. 5;

  Defs. Resp. ¶¶ 21–22.)

          On     October         19,    2017,        Defendants     answered     and

  counterclaimed           for    a    declaratory       judgment    stating     that

  UpCodes did not and does not infringe ICC’s copyrights.

  (See Dkt. Nos. 20–21.)




                                            11
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 14 of 103



          1.        ICC’s Motion

          On May 31, 2019, ICC moved for summary judgment on its

  claim        of     copyright       infringement      and      for    a     permanent

  injunction           restraining          Defendants        from      any       future

  infringement.             (See    ICC’s   Motion.)    ICC    also     moved      for   a

  judgment that Defendants’ infringement was willful, which

  would entitle ICC to greater statutory damages under the

  Copyright          Act    of     1976   (the    “Copyright     Act”),      17   U.S.C.

  Section 101 et seq. (See “ICC Memo,” Dkt. Nos. 84-1, 100 at

  49–50.)

          ICC claimed that Defendants infringed its copyrights

  in three different ways. First and most straightforwardly,

  it claimed that Defendants posted the I-Codes on UpCodes

  without           ICC’s     permission.         Second,     ICC      claimed      that

  Defendants          infringed       its    copyrights     by      posting       enacted

  state and local building codes that incorporated the I-

  Codes by reference (the “I-Codes as Adopted”). Third, ICC

  claimed that Defendants infringed the I-Codes by including

  unadopted model code text in struck-through red print when

  displaying state or local codes that adopted the I-Codes

  with     amendments              (the   “I-Code     Redlines”)        on     Historic

  UpCodes. (See id. at 15–16.)




                                                 12
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 15 of 103



        Defendants    opposed       ICC’s    Motion        on    June    28,    2019,

  raising   several   defenses        to    the   allegations           that    their

  copying      constituted          actionable          infringement.            (See

  “Defendants’ Opposition,” Dkt. No. 92.) Defendants argued

  that posting government codes that adopt the I-Codes is not

  infringement because enacted codes are the law, and thus in

  the public domain. (See            id.    at 13–27.) They added that

  posting I-Codes that were also adopted without amendment is

  protected under the doctrine of merger, because the model

  code text is identical to the text of the enacted law and

  thus the only way to accurately express the law. (See id.

  at   14–15.)   Defendants     also       raised      a    fair   use    defense,

  particularly with respect to the I-Code Redlines. (See id.

  at 27–29.)

        ICC replied in further support of its motion on August

  2, 2019, reiterating many of the points raised in the ICC

  Memo. (See “ICC Reply,” Dkt. No. 98.) In particular, it

  repeated its position that state and local enactment of the

  I-Codes into law does not place the I-Codes in the public

  domain,   arguing    that     a    holding      to       the   contrary       would

  present    multiple     constitutional               concerns         under     the

  Supremacy Clause and Takings Clause. (See id. at 4–7.) ICC




                                       13
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 16 of 103



  also challenged the various defenses raised by Defendants,

  including merger and fair use. (See id. at 16–24.)

         2.   Defendants’ Motion

         On May 31, 2019, Defendants filed a cross-motion for

  partial     summary       judgment   on     their    counterclaim.      (See

  Defendants’ Motion.) They requested a declaratory judgment

  that Current UpCodes does not infringe ICC’s copyrights,

  deferring their claim as to Historic UpCodes for either a

  subsequent motion or trial. (See “Defendants’ Memo,” Dkt.

  No.    85-1,   at    3    n.1.)   Defendants      primarily    argued   that

  Current     UpCodes      posts    only     government-enacted       building

  codes, which        constitute    the law and thus in the public

  domain. (See id. at 11–33.) They added that to the extent

  the codes they post are not in the public domain, such

  posting is otherwise protected as fair use. (See id. at 33–

  44.)   Defendants        lastly   raised    the   defense     of   collateral

  estoppel, based on a prior suit about model building codes

  and the public domain involving ICC’s predecessor, SBCCI.

  (See id. at 44–49.)

         ICC opposed Defendants’ Motion on June 28, 2019. (See

  “ICC Opposition,” Dkt. No. 90.) ICC argued that state and

  local adoption of the I-Codes does not prevent ICC from

  enforcing its copyrights in model code text incorporated by


                                       14
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 17 of 103



  reference,       citing     various       statutory           and    constitutional

  concerns        and     claiming    that       a    contrary         holding     would

  contravene Second Circuit precedent. (See id. at 7–24.) ICC

  also     took    issue     with     the     various       defenses        raised    by

  Defendants,       including        merger,     fair      use,       and   collateral

  estoppel. (See id. at 24–50.) ICC further disputed that

  Current UpCodes reproduces only the law as enacted, noting

  that Defendants continue to reproduce model code text and

  appendices even when the enacting states identified did not

  adopt those portions of the model codes. (See id. at 5–7.)

         Defendants replied in further support of their motion

  on August 2, 2019. (See “Defendants’ Reply,” Dkt. No. 96.)

  Defendants       argued     that    ICC’s      observations          regarding     the

  inaccurate       posting    of     enacted     codes      owed      to    inadvertent

  errors    and     technical      glitches,         all   of     which     were   fixed

  shortly after ICC notified Defendants. (See id. at 1–3.)

  Defendants otherwise reiterated their arguments regarding

  the    public         domain,    merger,       fair      use,       and   collateral

  estoppel.

                    II.    LEGAL STANDARDS AND DISCUSSION

  A.     MOTIONS FOR SUMMARY JUDGMENT

         Summary judgment is appropriate if the evidence shows

  that “there is no genuine dispute as to any material fact


                                            15
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 18 of 103



  and   the    movant       is    entitled       to    judgment       as    a    matter    of

  law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477

  U.S. 317, 322 (1986). In this context, a court’s role “is

  not   to    resolve        disputed       issues       of   fact     but      to     assess

  whether there are any factual issues to be tried.” Knight

  v. U.S. Fire Ins. Co., 804 F.2d 9, 11 (2d Cir. 1986).

        The        moving        party     bears       the     initial          burden     of

  demonstrating the absence of any genuine issues of material

  fact. See Celotex,             477     U.S.    at    323; Gallo          v.   Prudential

  Residential         Servs.,      L.P.,     22       F.3d    1219,    1223      (2d     Cir.

  1994).      If    the     moving       party       satisfies    its       burden,       the

  nonmoving party must provide specific facts showing that

  there is a genuine issue for trial in order to survive the

  motion      for summary judgment. See Shannon                       v.        N.Y.     City

  Transit Auth., 332 F.3d 95, 98-99 (2d Cir. 2003). “[T]he

  mere existence of some alleged factual dispute between the

  parties     will     not       defeat    an    otherwise       properly        supported

  motion for summary judgment; the requirement is that there

  be no genuine issue of material fact.” Anderson v. Liberty

  Lobby,      Inc.,    477       U.S.     242,       247–48   (1986)       (emphasis       in

  original).

        In determining whether the moving party is entitled to

  judgment as a matter of law, the court must “resolve all
                                                16
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 19 of 103



  ambiguities and draw all justifiable factual inferences in

  favor     of    the     party        against       whom summary judgment is

  sought.” Major        League    Baseball         Props.,     Inc.    v.    Salvino,

  Inc., 542 F.3d 290, 309 (2d Cir. 2008). Though a party

  opposing summary judgment may not “rely on mere conclusory

  allegations nor speculation,” D’Amico v. City of N.Y., 132

  F.3d 145, 149 (2d Cir. 1998), summary judgment is improper

  if any evidence in the record allows a reasonable inference

  to be drawn in favor of the opposing party. See Gummo v.

  Village of Depew, 75 F.3d 98, 107 (2d Cir. 1996).

  B.      DECLARATORY JUDGMENTS AND COPYRIGHT INFRINGEMENT

          28 U.S.C. Section 2201 empowers this Court to issue

  declaratory     judgments       in    a    case        of   actual   controversy

  within its jurisdiction. See Duane Reade, Inc. v. St. Paul

  Fire and Marine Ins. Co., 411 F.3d 384, 389 (2d Cir. 2005).

  As the following discussion makes clear, there is certainly

  an actual controversy in this case.

          “In a copyright infringement case, the plaintiff must

  show:     (i)   ownership       of    a        valid    copyright;        and   (ii)

  unauthorized copying of the copyrighted work.” Jorgensen v.

  Epic/Sony Records, 351 F.3d 46, 51 (2d Cir. 2003). It is

  undisputed that ICC has valid copyrights in the I-Codes,

  and that Defendants copied the I-Codes in some form without

                                            17
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 20 of 103



  ICC’s authorization. (See ICC SUMF ¶¶ 21–22, 92, 173; Defs.

  Resp.    ¶¶    21–22,      92,         173.)    Defendants           claim   that   their

  unauthorized         copying            nevertheless          does     not    constitute

  infringement         based        on     a    number    of     copyright       doctrines

  discussed at length below.

  C.      PUBLIC DOMAIN

          The main dispute in this case is whether the I-Codes

  as Adopted are in the public domain. ICC maintains that it

  can   enforce        its      copyrights         in    the     I-Codes       to   prevent

  copying of state and local code text that ICC authored,

  while Defendants argue that state and local adoption of the

  I-Codes means that the adopted text has become part of the

  law and can thus be freely copied. Defendants are more

  likely to be entitled to a declaratory judgment if the I-

  Codes as Adopted are in the public domain, while ICC’s case

  for actionable infringement is much stronger if the codes

  are   not     in    the    public         domain.      No     binding       precedent   or

  statutes      provide         a    clear       answer,        and     the    potentially

  relevant      case      law       is    arguably       contradictory.         The   Court

  concludes,         however,            that    the     case     law     is    ultimately

  consistent.        It     compels         a    holding      that      the    I-Codes    as

  Adopted are in the public domain, because they are in fact




                                                 18
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 21 of 103



  enacted    state       and    local     laws    binding    on   the    enacting

  jurisdictions’ constituents.

          Because this conclusion is not immediately apparent

  from any one particular case, the Court details at length

  the   relevant        cases    and    considerations       that     compel   its

  holding     in    this       section.     The     Court    begins     with   the

  “Government Edicts” doctrine, which strongly suggests the

  law as adopted by legislative enactments is in the public

  domain. The Court then turns to circuit court precedent

  involving the model building codes of ICC’s predecessors,

  who brought claims remarkably similar to those that ICC

  advances here. The Court next considers broader in-circuit

  precedent on government incorporation by reference that ICC

  argues is contrary to the model building code cases. The

  Court    subsequently         addresses        various    constitutional     and

  statutory concerns raised by ICC and finally summarizes the

  applicable legal standard.

          At bottom, the controlling authorities make clear that

  a private party cannot exercise its copyrights to restrict

  the public’s access to the law. Applying that principle to

  the     facts    of    this    case,     ICC     cannot    claim    actionable

  infringement based only on Defendants’ accurate posting of

  the I-Codes as Adopted, which are essentially enacted state


                                           19
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 22 of 103



  and   local    laws.          This    conclusion          does     not    preclude       the

  possibility that Defendants infringed ICC’s copyrights by

  posting the I-Codes as model codes or the I-Code Redlines,

  though. Defendants’ other forms of copying must be assessed

  under different doctrinal frameworks. And while the law of

  public     domain        is    favorable           to     Defendants,         Defendants’

  Motion must be denied at this time because the record is

  ambiguous as to whether what the Defendants actually post

  constitutes “the law” alone.

        1. The Government Edicts Doctrine

        Neither the Supreme Court nor Congress has explicitly

  addressed      the       public       domain       implications          of    government

  references          to        privately-authored             copyrighted            works.

  Nonetheless,         Supreme          Court        case     law     explaining           that

  “Government      Edicts”           are   in    the        public    domain       reflects

  important principles that guide the Court’s analysis. The

  Government      Edicts          doctrine           derives        from    a      trio     of

  nineteenth       century           cases       establishing          that        judicial

  opinions      and    related          explanatory          materials          authored    by

  judges   could       not      be     copyrighted,         though     private       authors

  could claim a copyright in the explanatory materials that

  they authored themselves.




                                                20
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 23 of 103



        The    doctrine       originates         from     the     Supreme          Court’s

  unanimous but unelaborated observation that “no reporter

  has   or    can    have    any    copyright       in    the    written          opinions

  delivered by this Court.” Wheaton v. Peters, 33 U.S. 591,

  668   (1834).        The    Supreme       Court    further          developed          the

  doctrine     over    50    years    later,       holding       that      an     official

  state court reporter could not claim copyright in either

  judges’      opinions       or     nonbinding          explanatory            materials

  authored by the judges. See generally Banks v. Manchester,

  128   U.S.     244   (1888).      In   so      holding,       the    Supreme         Court

  stated      that     “[t]he       whole     work       done     by        the     judges

  constitutes the authentic exposition and interpretation of

  the   law,     which,       binding       every    citizen,          is       free     for

  publication to all.” Id. at 253. But in a companion case

  the same year, the Supreme Court held that an official

  reporter could hold a copyright in explanatory materials

  authored by himself, rather than the judges. See Callaghan

  v.    Myers,       128     U.S.    617      (1888).       While          these       cases

  established        that    some    government          edicts       could        not    be

  copyrighted, the rationale underlying their holdings was

  not altogether clear.

        The Supreme Court recently clarified the principles

  animating      the    Government       Edicts      doctrine         in    Georgia       v.


                                            21
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 24 of 103



  Public.Resource.Org, Inc., 140 S.Ct. 1498 (2020) (“PRO”). 3

  There,    the    Court        considered       whether    annotations    in     the

  Official       Code    of       Georgia        Annotated,     which     was    the

  authoritative version of Georgia’s statutes under Georgia

  law, were in the public domain along with the statutes

  themselves. LexisNexis drafted the annotations pursuant to

  a work-for-hire agreement with a Georgia state commission,

  such    that    Georgia       was     considered    the     “author”   of     those

  annotations for copyright purposes. See id. at 1505. When

  the nonprofit organization PRO copied the annotated code,

  Georgia filed suit and argued that the annotations were not

  in the public domain because they did not carry the “force

  of law,” unlike the statutes. See id. The district court

  agreed    with    Georgia,       but    the     Eleventh    Circuit    reversed,

  using     a    three-part        test     that     considered     whether       the

  annotations were constructively authored by citizens. See

  id. at 1505–06.

          The    Supreme        Court    affirmed,     but     it   announced       a

  different      rule:     government       officials       empowered    to     speak

  with    the    force     of    law    cannot     claim    copyright    in     works

  created in the course of their official duties, whether or

  3
   On May 19, 2020, both sides to the present dispute submitted letter
  briefs addressing the PRO decision’s potential impact on the parties’
  cross-motions for summary judgment. (See “Defendants’ Letter,” Dkt. No.
  103; “ICC Letter,” Dkt. No. 104.) The Court has considered the parties’
  letter briefs in reaching its decision.
                                            22
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 25 of 103



  not the works themselves carry the force of law. See id. at

  1504, 1506. The Supreme Court based its rule in significant

  part on a construction of the term “author,” noting that

  judges    and     legislators       could     not     be    considered       authors

  entitled to copyright in their official works because those

  officials       were   “vested      with      the    authority       to    make   and

  interpret the law.” Id. at 1507.                      As a corollary to its

  author-focused         rule,    the     Supreme       Court       added    that   the

  Government Edicts rule “does not apply, however, to works

  created by . . . private parties[] who lack the authority

  to make or interpret the law.” Id. at 1507.

          Because    ICC    is    a      private       party        that    lacks   the

  authority    to    make    or    interpret          the    law,    the    Government

  Edicts doctrine is clearly not dispositive of this case.

  But the doctrine provides significant guidance that this

  Court    must     keep    in    mind    when        addressing       the    parties’

  arguments        regarding       the       I-Codes         as      Adopted.       Most

  importantly, the Supreme Court noted that “[t]he animating

  principle behind [the Government Edicts rule] is that no

  one can own the law. Every citizen is presumed to know the

  law, and it needs no argument to show . . . that all should

  have free access to its contents.” Id. (internal quotation

  marks omitted). Because no one can own or restrict access


                                           23
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 26 of 103



                                                                                  4
  to it, the law is clearly in the public domain.                                      PRO’s

  concluding remarks underscore that any rule in the case at

  hand must respect the public’s need for full and unfettered

  access to the law.5

          Bearing    these    concerns          in        mind,   this      Court       must

  consider whether the I-Codes as Adopted are “the law.” In

  one     sense,    the   answer      to    this           question      seems        almost

  entirely    obvious;       the    I-Codes          as    Adopted     are       literally

  state     and     local     laws.        But        these       laws      incorporate

  significant       amounts    of    material             authored     by    a    private

  entity    rather    than    by    government             officials     empowered        to

  4
    Indeed, the Government Edicts doctrine actually broadens the scope of
  the public domain beyond the law itself, encompassing even materials
  that do not have the force of law (such as legislative history and
  judicial concurrences or dissents).
  5
     The following passage specifically emphasizes the point: “Georgia
  minimizes the [] annotations as non-binding and non-authoritative, but
  that description undersells their practical significance. Imagine a
  Georgia citizen interested in learning his legal rights and duties. If
  he reads the economy-class version of the Georgia Code available
  online, he will see laws requiring political candidates to pay hefty
  qualification fees (with no indigency exception), criminalizing broad
  categories of consensual sexual conduct, and exempting certain key
  evidence in criminal trials from standard evidentiary limitations --
  with no hint that important aspects of those laws have been held uncon-
  stitutional by the Georgia Supreme Court. . . . Meanwhile, first-class
  readers with access to the annotations will be assured that these laws
  are, in crucial respects, unenforceable relics that the legislature has
  not bothered to narrow or repeal. . . . If everything short of statutes
  and opinions were copyrightable, then States would be free to offer a
  whole range of premium legal works for those who can afford the extra
  benefit. A State could monetize its entire suite of legislative
  history. With today’s digital tools, States might even launch a
  subscription or pay-per-law service. . . . And citizens, attorneys,
  nonprofits, and private research companies would have to cease all
  copying, distribution, and display of those works or risk severe and
  potentially criminal penalties. . . . The less bold among us would have
  to think twice before using official legal works that illuminate the
  law we are all presumed to know and understand.” PRO, 140 S.Ct. at
  1512–13.
                                           24
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 27 of 103



  speak with the force of law, thus presenting an unusual

  fact    pattern       that    the    author-focused          Government        Edicts

  doctrine does not directly address. 6 While the principles

  animating       the    Government        Edicts    doctrine       suggest     the    I-

  Codes    as     Adopted      are    in    the     public    domain,     the      Court

  considers       case    law    that      addresses       more      analogous      fact

  patterns to confirm that this conclusion is indeed correct.

          2.     Model Building Code Cases

          Though the Government Edicts doctrine does not address

  government adoption of model building codes, two circuit

  courts       have     considered      the       issue.     Their    holdings        are

  broadly       consistent      with       each     other     and     reaffirm        the

  principle that no one can own the law. Moreover, both cases

  concern the model codes of ICC’s predecessors, SBCCI and

  BOCA, on which at least some of the I-Codes are based.

  These        cases    strongly      suggest       that     Defendants       do      not

  infringe ICC’s copyrights insofar as they accurately post

  the I-Codes as Adopted.




  6
    ICC suggests that because the Government Edicts doctrine does not
  apply to private authors, it can enforce its copyrights in full as to
  all forms of copying alleged here. (See generally ICC Letter.) However,
  the author-focused Government Edicts rule is but one way of effecting
  the principle that “no one can own the law.” As Defendants note,
  private citizens or lobbyists could not claim a copyright in a state
  statute merely because they were private authors of a ballot initiative
  or bill that eventually became law. (See Defendants’ Letter at 2.)
                                            25
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 28 of 103



         The First Circuit first considered the issue in BOCA

  v. Code Tech., Inc., 628 F.2d 730 (1st Cir. 1980). BOCA

  concerned       the    defendant’s        publication        and     sale    of     the

  Massachusetts Building Code, which adopted BOCA’s building

  code     with     minor       amendments        pursuant      to      a     licensing

  agreement       and    was    made     available     for     public       viewing    at

  state buildings, and which BOCA published and sold at a

  relatively low price. See id. at 732. Like Defendants here,

  the defendant argued that the model building code entered

  the public domain to the extent adopted into Massachusetts

  law.     Id.    at     733.     Though        the   First     Circuit       did     not

  definitively rule on the issue, it suggested at length that

  it agreed.

         The     First   Circuit       began     by   citing     the    first       three

  Government Edicts cases for the proposition, much as the

  Eleventh Circuit stated in PRO, that citizens collectively

  author    the    law.     See    id.     at    733–35.      However,      the     First

  Circuit did not rely on that rationale alone, noting “the

  very important and practical policy that citizens must have

  free access to the laws which govern them . . . based on

  the concept of due process.” Id. at 734. It observed that

  the building codes at issue “[had] the effect of law and

  carr[ied]        sanctions        of      fine      and      imprisonment           for


                                            26
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 29 of 103



  violations,” which heightened the due process concerns. See

  id. at 734–35. The court viewed BOCA’s normal prerogative

  to limit copying of its                works as inconsistent with due

  process in this context: “We cannot see how this aspect of

  copyright protection can be squared with the right of the

  public to know the law to which it is subject. We are,

  therefore,      far       from         persuaded           that BOCA’s virtual

  authorship of the Massachusetts building code entitles it

  to enforce a copyright monopoly over when, where, and how

  the Massachusetts building code is to be reproduced and

  made publicly available.” Id. at 735.

        While the First Circuit found it “hard to see how the

  public's essential due process right of free access to the

  law   (including      a   necessary          right    freely     to    copy    and

  circulate all or part of a given law for various purposes),

  can be reconciled with the exclusivity afforded a private

  copyright    holder”      and    had    “serious      doubts     as    to    BOCA’s

  ability to prevail,” it stopped short of explicitly holding

  that there had been no actionable infringement because the

  controversy    had     not      been    fully       briefed     and    the    model

  building     code    at   issue        did    not    fit    neatly     into     the

  Government    Edicts      doctrine.          See    id.    at   736.   The     case




                                          27
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 30 of 103



  settled before returning to the First Circuit for its final

  say.

          The issue was considered as well by the Fifth Circuit

  in Veeck v. SBCCI, 293 F.3d 791 (5th Cir. 2002). Veeck ran

  a noncommercial website on which he wished to post the

  building codes of Anna, Texas and Savoy, Texas. He could

  not easily locate the codes, but he knew both towns had

  adopted SBCCI’s Standard Building Code 1994 in full; he

  thus bought a copy of the model code and posted it on his

  website, identifying it as the building code for Anna and

  Savoy rather than as SBCCI’s copyrighted work. See id. at

  793–94. Veeck also posted SBCCI’s Standard Plumbing Code,

  Standard    Gas    Code,   Standard     Fire    Prevention    Code,   and

  Standard Mechanical Code in the same fashion, identifying

  them as the laws of Anna and Savoy.7 See id. As was the case

  here,    SBCCI    and   Veeck   filed   cross    motions     for   summary

  judgment, the SDO alleging copyright infringement and the

  defendant seeking a declaratory judgment stating that what

  he had      posted embodied       only laws. See id. at 794. The




  7
    Mindful that many of ICC’s codes derive in part from SBCCI’s, the
  Court notes an apparent parallel with the IBC, IFC, IMC, IPC, and IFGC.
  While the Court remains cognizant that the I-Codes are not identical to
  the SBCCI codes, the Veeck court’s treatment of the SBCCI codes may
  nevertheless provide guidance on how the Court should view the
  potentially analogous I-Codes at issue here.
                                     28
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 31 of 103



  district court and a panel of the Fifth Circuit granted

  SBCCI’s motion for summary judgment.

        The en banc Fifth Circuit reversed and held that Veeck

  had posted only the law. The court analyzed BOCA at length,

  agreeing that the Government Edicts doctrine derived from a

  notion of metaphorical citizen authorship of the law. See

  id. at 795–799. And like the First Circuit in BOCA, the

  Fifth Circuit did not rely on that conception alone, again

  highlighting the concerns implicated by a private party’s

  exercise   of    copyright       with    respect   to   enacted   building

  codes.   See    id.   at   799    (stating    that   the   “‘metaphorical

  concept of citizen authorship’ together with the need for

  citizens to have free access to the laws are the ultimate

  holding of Banks”). SBCCI argued that the need for free

  access to the law was satisfied because Anna and Savoy both

  made their building codes available for public inspection,

  but the Fifth Circuit was not convinced. 8 Though the Fifth


  8
    Specifically, the Veeck court rejected SBCCI’s arguments with the
  following observation: “We disagree that the question of public access
  can be limited to the minimum availability that SBCCI would permit. . .
  . public ownership of the law means precisely that ‘the law’ is in the
  ‘public domain’ for whatever use the citizens choose to make of it. . .
  . [T]o say, as Banks does, that the law is ‘free for publication to
  all’ is to expand, not factually limit, the extent of its availability.
  Moreover, as the BOCA decision observed, it is difficult to reconcile
  the public’s right to know the law with the statutory right of a
  copyright holder to exclude his work from any publication or
  dissemination. SBCCI responds that due process must be balanced against
  its proprietary rights and that the fair use doctrine as well as its
  honorable intentions will prevent abuse. Free availability of the law,
                                          29
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 32 of 103



  Circuit eschewed the term “due process” given the formal

  doctrines    that     have   developed       around     that      phrase,       the

  court’s     reasoning      detailed     in     the    preceding          footnote

  essentially tracks that of BOCA and remains consistent with

  the “animating principle” that no one can own or restrict

  free access to the law.

        The    Fifth       Circuit      concluded       that     “when          Veeck

  copied only ‘the law’ of Anna and Savoy, Texas, which he

  obtained from SBCCI’s publication, and when he reprinted

  only ‘the law’ of those municipalities, he did not infringe

  SBCCI’s copyrights in its model building codes.” Id. at

  800. However, the court noted its holding “might well be

  the opposite, if Veeck had copied the model codes as model

  codes, or if he had indiscriminately mingled those portions

  of   ‘the   law’    of   Anna   and    Savoy    adopted      by    their      town

  councils    with     other   parts     of    the     model   codes       not    so

  adopted.” Id. at 800 n.14.

        BOCA and Veeck are almost directly on point to the

  controversy at issue here. They strongly suggest that ICC

  cannot limit accurate posting of the I-Codes as Adopted.

  However, the cases also suggest that the law of the public

  domain will not protect the posting of the I-Codes as I-


  by this logic, has degenerated into availability as               long   as   SBCCI
  chooses not to file suit.” Veeck, 293 F.3d at 799–800.
                                        30
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 33 of 103



  Codes or the I-Code Redlines, which “mingle” portions of

  the   enacted        law     with    “parts         of   the     model    codes   not    so

  adopted.” 9 The public domain analysis might reasonably end

  here.    However,          the    Court    continues           its   discussion        below

  because       BOCA     and       Veeck    are       at    least      superficially       in

  tension        with     two        binding      Second         Circuit      precedents,

  addressed in the following two sections.

          3.     Incorporation by Reference

          Despite       the    thrust       of   the       cases    above,    the    Second

  Circuit has rejected the argument that any legislative or

  regulatory reference to a copyrighted work is sufficient to

  place that work in the public domain. In CCC Info. Servs.

  Inc. v. Maclean Hunter Mkt. Reports, 44 F.3d 61, 74 (2d

  Cir. 1994), the court stated that it was “not prepared to

  hold that a state’s reference to a copyrighted work as a

  legal        standard       for     valuation        results         in   loss    of    the

  copyright”).          More        specifically,          the     court     rejected      an

  argument that the public needed free access to a privately-

  authored compilation of used automobile valuations called

  the Red Book simply because state statutes and regulations

  required that insurance loss payments either equal the Red

  9
    The Court notes that the mingling in the I-Code Redlines is not
  necessarily indiscriminate, as accurate redlining is a calculated
  method of comparison between two works. Whether that form of copying is
  protected, however, must be assessed under the rubric of fair use. See
  infra Section II.E.
                                                 31
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 34 of 103



  Book’s valuations or the average value of the Red Book’s

  valuations and those of a competing compilation. See id. at

  63,   73–74.        Among    other    concerns,       the       Second      Circuit

  observed      that    if     a   government’s        mere   reference         to   a

  copyrighted work stripped that work of protection, then the

  establishment        of     an   educational     curriculum        could      strip

  copyright      in     countless      books      referenced        as     assigned

  reading. See id. at 74.

        The Ninth Circuit raised similar concerns in Practice

  Mgmt. Info. Corp. v. Am. Med. Ass’n, 121 F.3d 516 (9th Cir.

  1997) (“PMIC”). There, the Ninth Circuit refused to find

  that the American Medical Association lost its copyright in

  a   medical    coding       system   merely     because     a    state      statute

  required private parties to reference the medical codes in

  that system when applying for benefits. Like the Second

  Circuit,      the     court      expressed      concern         that     if    mere

  references      to        copyrighted        works    sufficed         to     strip

  copyright, that could destroy copyrights in countless works

  including model building codes, various technical reference

  standards, and the legal Bluebook. See id. at 519, 519 n.5.

        ICC argues that Veeck and BOCA cannot be reconciled

  with CCC, and that this Court must consequently hold that

  the privately-authored portions of the I-Codes as Adopted


                                          32
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 35 of 103



  do not enter the public domain to the extent embodied in

  the   adopting          laws.        However,         the    Veeck      court    itself

  explained     that      there        is   no    necessary         contradiction     when

  SBCCI made the same argument. Specifically addressing both

  CCC   and    PMIC, the court observed “[t]his case does not

  involve      references         to    extrinsic         standards.       Instead,      it

  concerns the wholesale adoption of a model code promoted by

  its   author,      SBCCI,       precisely            for    use    as   legislation.”

  Veeck, 293 F.3d at 803–04. As the Veeck court put it, “[i]f

  a statute refers to the Red Book or to specific school

  books,      the   law    requires           citizens        to    consult   or   use   a

  copyrighted       work      in        the      process of          fulfilling     their

  obligations.       The    copyrighted               works   do    not   ‘become   law’

  merely because a statute refers to them. . . . [N]either

  [plaintiff] solicited incorporation of their standards by

  legislators or regulators.” Id. at 804–05.10




  10
    The Court notes the CCC court’s observation that “Nimmer argues that
  the adoption of a private work into law . . . should not immunize a
  competitive commercial publisher from liability since this would ‘prove
  destructive of the copyright interest in encouraging creativity in
  connection with the increasing trend toward state and federal adoptions
  of model codes.’” 44 F.3d at 74 n.30. The latest edition of Nimmer’s
  treatise does not actually adopt this position; it simply notes that
  “one might argue” the same and then adds that cases since BOCA have
  considered the matter more fully. See 1 Nimmer on Copyright § 5.12.
  Because Nimmer does not press the proposition cited in CCC as the
  better view, and because the CCC court was not actually faced with any
  model codes, the Court declines to infer that the CCC decision compels
  a holding contrary to Veeck and BOCA based on this footnote alone.
                                                 33
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 36 of 103



         A privately-authored work does not “become law” just

  because a statute or regulation references it, but that

  does not mean governmental incorporation of a copyrighted

  work    never      renders     free      access         to   the    work     necessary.

  Recommending        that   the     Supreme         Court      deny    certiorari     in

  Veeck, the Solicitor General further explained why CCC and

  Veeck do not conflict and provided guidance on which case

  applies       to   a   particular         fact      pattern.         See     “Solicitor

  General’s       Brief,”      SBCCI      v.    Veeck,         No.    02-355    (May   30,

  2003). Far from conflicting, the cases merely reflect a

  divide between distinct                 fact patterns          requiring distinct

  results: “those involving the incorporation of copyrighted

  codes into laws that directly regulate primary conduct and

  those involving laws that reference copyrighted materials.”

  Id. at 8.

         In     explaining     why     Veeck        was    correctly        decided,   the

  Solicitor General detailed five considerations indicating

  why    SBCCI’s     model     codes      became      the       law   upon     government

  incorporation: (1) the codes “were created for the sole

  purpose of enactment into law, and SBCCI invited the towns

  of     Anna     and    Savoy       to     enact         them”;      (2)      the   codes

  “comprehensively govern[ed] a very broad range of . . .

  everyday       conduct       by    private          businesses         and     ordinary


                                               34
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 37 of 103



  citizens”          such     that     they    resembled             “laws    of     general

  applicability”;            (3)     the    codes    “expressly            regulate[d]      an

  entire area of private endeavor”; (4) the codes “carr[ied]

  criminal       penalties          for     their    violation”;             and    (5)     the

  defendant made the building codes available to the public

  and “did not identify or publish them as the SBCCI model

  codes.” Id. at 11. While these five observations do not

  constitute a definitive test and do not perfectly track the

  facts    of        this    case,     the    Court       will       consider       them    in

  determining whether Veeck and BOCA or CCC and PMIC should

  control here.

          4.     County of Suffolk

          The    Second           Circuit     has        also    considered          whether

  otherwise copyrightable works may enter the public domain

  through       association         with     government         in    another       case.    In

  County Of Suffolk, New York v. First American Real Estate

  Solutions, 261 F.3d 179 (2d Cir. 2001), the court addressed

  the question of             whether tax maps authored by a Suffolk

  County       agency       and    referenced       in    the    county’s          ordinances

  were in the public domain. Canvassing the Government Edicts

  cases,       the    Second       Circuit     determined            two   considerations

  governed whether the Suffolk County tax maps were in the

  public domain: “(1) whether the entity or individual who


                                              35
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 38 of 103



  created the work needs an economic incentive to create or

  has a proprietary interest in creating the work and (2)

  whether the public needs notice of this particular work to

  have notice of the law.” See id. at 194.

          As a testament to the unclear state of the law, both

  sides    to    the   dispute     before       this    Court     devote    numerous

  pages to discussion of Suffolk even though neither believes

  it   should     control.       The    Court    agrees    with     ICC    that    the

  Suffolk       test     appears       primarily       directed     to     works    by

  government authors, rather than to works by private authors

  like ICC. (See ICC Reply at 9–10.) However, the Suffolk

  test is not necessarily inconsistent with the more apposite

  case law detailed above, either. While the Court does not

  rely on Suffolk as setting forth the definitive test that

  controls       here,     the     Court     nevertheless          considers       the

  decision because it is binding precedent and its discussion

  remains relevant to this case more broadly.

          The Court reads the Suffolk decision to contemplate a

  weighing of the two enumerated considerations listed above;

  where due process concerns are particularly high, as where

  a work is itself “the law,” an author’s economic incentives

  play a particularly low role in the analysis, if any. The

  Suffolk court thus noted that “if the existence and content


                                           36
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 39 of 103



  of Suffolk County’s maps are purely dictated by law, it is

  likely that Suffolk County needed no additional incentive

  to create them.” See id. at 194. The court also observed

  “[d]ue process requires that before a criminal sanction or

  significant civil or administrative penalty attaches, an

  individual must have fair warning of the conduct prohibited

  by the statute or the regulation that makes such a sanction

  possible.”   Id.   at 195. The      Circuit Court held that due

  process required only access to the statute establishing

  the obligation to pay property taxes, because “the tax maps

  themselves do not create the legal obligation . . . but are

  merely a means by which the government assesses a                  pre-

  existing obligation.” Id.

         Though acknowledging that due process concerns must

  be    balanced     against    economic      incentives       in   some

  circumstances, this Court is not persuaded that the need

  for economic incentives could meaningfully weigh against

  the   need   for   free   public   access   to   the   law   in   these

  circumstances. See infra Section II.C.7. Although neither

  BOCA nor Veeck specifically set forth the balancing test

  proposed by Suffolk, both courts effectively weighed due

  process concerns against the incentive arguments pressed by

  ICC’s predecessors. Even though the BOCA court remanded to


                                     37
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 40 of 103



  the district court to consider BOCA’s arguments in full, it

  nevertheless had “serious doubts as to BOCA’s ability to

  prevail.” See 628 F.2d at 736. And though the Veeck court

  disclaimed that public access to the law should hinge on

  factual    determinations,       it   nevertheless     weighed      SBCCI’s

  incentives-focused       arguments         against   the    free     access

  notions that the Circuit Court had observed. In particular,

  the Veeck court noted that organizations like SBCCI had

  survived for over 60 years without any enforcement of their

  copyright in analogous circumstances, and it added that the

  technical complexities of model codes suggested there would

  be robust demand for up-to-date codes regardless of the

  limited circumstances where a model code’s text entered the

  public domain. See 293 F.3d at 805–06. Indeed, the court

  noted that “it is difficult to imagine an area of creative

  endeavor in which the copyright incentive is needed less.

  Trade    organizations    have    powerful      reasons    stemming   from

  industry     standardization,         quality    control,     and     self-

  regulation to produce these model codes; it is unlikely

  that, without copyright, they will cease producing them.”

  Id. at 806.

          The BOCA and Veeck courts effectively indicated that

  “the public need[ed] notice of [the adopted codes] to have


                                        38
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 41 of 103



  notice      of    the    law”   because    those   codes   had     themselves

  become the law. See Suffolk, 261 F.3d at 194. 11 While the

  need   for       economic   incentives     might   outweigh      due    process

  concerns as to works that do not carry the force of law,

  the    Court      is    persuaded   that    this   outcome       will   almost

  certainly not be the case as to works that do constitute

  the law. Accordingly, the Court will consider ICC’s need

  for    economic        incentives   only   insofar   as    the    I-Codes    as

  Adopted do not, in fact, embody the law.

         5.        Constitutional Considerations

           a.        The Takings Clause

         ICC next states that if governmental adoption of model

  codes prevents private authors from enforcing their rights

  against copiers of the enacted codes, that would effect an


  11
     ICC argues due process is satisfied because it makes its codes
  available for free in libraries and its controlled publicACCESS site.
  However, BOCA and Veeck explicitly rejected the same argument, noting
  that ICC’s predecessors would effectively control the terms of access
  to the law. See supra Section II.C.2. That ICC does not allow members
  of the public to freely print or download copies of the enacted laws
  for their own use also cuts against the notion that ICC already
  provides “free access” to the law. Indeed, over one hundred years ago,
  the first Justice Harlan suggested there were no limits on the extent
  to which the laws could be shared. See Howell v. Miller, 91 F. 129, 137
  (6th Cir. 1898) (“[N]o one can obtain the exclusive right to publish
  the laws of a state in a book prepared by him. . . . [A]ny person
  desiring to publish the statutes of a state may use any copy of such
  statutes to be found in any printed book, whether such book be the
  property of the state or the property of an individual.”); cf. Sparaco
  v. Lawler, Matusky, Skelly, Eng’rs LLP, 303 F.3d 460, 466 (2d Cir.
  2002) (noting that “historical, scientific, or factual information
  belongs in the public domain, and . . . allowing the first publisher to
  prevent others from copying such information would defeat the
  objectives of copyright by impeding rather than advancing the progress
  of knowledge”).
                                        39
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 42 of 103



  unconstitutional taking. It cites CCC to similar effect.

  See 44 F.3d at 74 (“[A] rule that the adoption of such a

  reference    by    a     state      legislature      or   administrative      body

  deprived the copyright owner of its property would raise

  very substantial problems under the Takings Clause of the

  Constitution.”). ICC adds that such a holding would also

  contravene the Copyright Act, which states that “[w]hen an

  individual author’s ownership of a copyright . . . has not

  previously been transferred voluntarily by that individual

  author,     no    action       by    any    governmental       body     or   other

  official or organization purporting to seize, expropriate,

  transfer, or exercise rights of ownership with respect to

  the   copyright,       or   any      of    the    exclusive    rights    under   a

  copyright,       shall    be     given     effect    under    this    title.”    17

  U.S.C. § 201(e).

        There is no strict formula for assessing a Takings

  Clause claim, and each case must be addressed in light of

  the   particular       circumstances            presented.    See    Penn.   Cent.

  Transp. Co. v. City of N.Y., 438 U.S. 104, 123–24 (1978).

  However, the Supreme Court has identified three factors of

  “particular significance”: (1) “the economic impact of the

  regulation on the claimant”; (2) “the extent to which the

  regulation has interfered with distinct investment-backed


                                             40
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 43 of 103



  expectations”; and (3) “the character of the governmental

  action.” Id. at 124. Private parties do not have reasonable

  investment-backed expectations in property or information

  voluntarily       provided      to          government,      beyond       what   is

  explicitly        provided      by      the        government      itself.       See

  Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1005–06 (1984).

  Put     differently,        where       a        private   party        voluntarily

  interacts        with       government           regarding      its      property,

  governmental       actions      that        might      affect    that      property

  interest do not constitute a taking unless such action is

  contrary to a government promise concerning the property.

  See Meriden Tr. & Safe Dep. Co. v. FDIC, 62 F.3d 449, 455

  (2d Cir. 1995) (holding no unconstitutional taking occurred

  where plaintiff “voluntarily subject[ed] itself to a known

  obligation”); Garelick v. Sullivan, 987 F.2d 913, 916 (2d

  Cir.     1993)     (“[W]here        a   service         provider      voluntarily

  participates       in   a    price-regulated           program     or    activity,

  there is no legal compulsion to provide service and thus

  there can be no taking.”).

          Again, the most analogous case addressing the Takings

  Clause concerns is Veeck. The Veeck court found no issues

  under    the     Takings     Clause     and       17   U.S.C.    Section    201(e)

  because “SBCCI urged localities to adopt its model codes,”


                                              41
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 44 of 103



  even    though    neither     Anna    nor     Savoy     signed       a    licensing

  agreement with the SDO. 293 F.3d at 794, 803. Thus, the

  issue    in    cases    involving     governmental          adoption       of    model

  codes “is not the voluntariness of the appropriation but

  the    legal    consequences     flowing       from    the    permission          that

  [the SDO] gave.” Id.

          The    Solicitor      General        similarly       noted       that      the

  concerns       raised    in   CCC     would     be    inapposite          in     model

  building code cases “because [the SDO] invited the towns to

  enact its building code and therefore would presumably not

  have a valid takings claim.” Solicitor General’s Brief at

  12    n.4.    Claims    regarding     the     Copyright      Act     are       equally

  inapposite, as 17 U.S.C. Section 201(e) applies only to

  copyrights held by individual rather than corporate authors

  and     more     fundamentally        “addresses        government             actions

  avowedly intended to coerce a copyright holder to part with

  his copyright, so that the government itself may exercise

  ownership of the rights.” Id. at 16 & n.7. Because Anna and

  Savoy     adopted       the   model     codes        into    law     at        SBCCI’s

  invitation,      their    actions     clearly        were    not   the     type     of

  coercive seizure contemplated by the statute.

          ICC undisputedly encourages the adoption of its model

  codes into law as a general matter, which counsels against


                                          42
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 45 of 103



  according its Takings Clause concerns                   particularly great

  weight. See infra Section II.C.7. A simple comparison of

  the number of ICC employees dedicated to code development

  and    field    staff    dedicated      to    helping    state       and   local

  governments         understand    and        adopt    model    codes       helps

  illustrate the point. (ICC SUMF ¶ 62; Defs. Resp. ¶ 62;

  Defs. SUMF ¶ 28, 31; ICC SDF ¶ 28, 31.) Even if ICC did not

  expect that its encouragement of government adoption would

  prevent it from enforcing its copyrights as to the I-Codes

  as Adopted, that legal consequence flows from the federal

  law of the public domain rather than from unjust action by

  the state or local jurisdictions. Far from coercing ICC to

  give   up     its   copyrights,   the      jurisdictions      are     following

  ICC’s advice that the I-Codes would protect their citizens

  better      than    would   the   jurisdictions’         trying      to    draft

  complex technical codes from scratch.

         That    many     jurisdictions        sign    licensing       agreements

  respecting      ICC’s    copyrights     does    not   compel     a    different

  result. ICC certainly retains its copyrights in its model

  codes as model codes, and the Court will not construe state

  or local adoption of the I-Codes to suggest otherwise. But

  the licensing agreements reflect little about the extent to

  which the referenced model codes have become part of laws


                                        43
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 46 of 103



  governing    the   public,   and    the   Court     will   similarly    not

  construe the agreements as licenses for ICC to restrict

  dissemination of those laws themselves. Even if the states

  did intend otherwise, their intent could not                  affect the

  people’s right to freely share the laws that govern them.

  Cf. PRO, 140 S.Ct. at 1510 n.3 (noting that “inference from

  state behavior proves too much” when state claims regarding

  copyright protection are clearly contrary to the Government

  Edicts    doctrine).   To    the   extent    that    ICC’s    codes    have

  actually “become the law,” concerns related to the Takings

  Clause do not materially alter the analysis here.12

           b. The Supremacy Clause

        The next constitutional concern raised by ICC involves

  the Supremacy Clause. “The Constitution’s Supremacy Clause

  may   compel   invalidation    of    state   law     in    several    ways:

  First, Congress may in express terms declare its intention

  to preclude state regulation in a given area . . . Second,

  in the absence of an express declaration, preemption may be

  implied when the federal law is sufficiently comprehensive

  12
     Of course, whether the model codes referenced in the enacted laws
  have actually become the law remains a separate question. The Court
  also takes no position on whether ICC might have a valid Takings Clause
  claim against jurisdictions that did not license use of its content.
  (See Declaration of Mark Johnson in support of ICC Reply (“Johnson
  Reply Decl.”), Dkt. No. 98-1, ¶¶ 2–3.) Because ICC actively encourages
  full government enactment of its codes generally, like SBCCI in Veeck,
  the Court is not persuaded that the limited possibility of a taking
  alone compels a holding that a private party may restrict dissemination
  of binding legal obligations.
                                      44
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 47 of 103



  to make reasonable the inference that Congress left no room

  for supplementing state regulation. . . . Finally, state

  law    may    be     preempted        to    the     extent      that    it    actually

  conflicts with a valid federal statute.” Ass’n of Am. Med.

  Colls. v. Cuomo, 928 F.2d 519, 522 (2d Cir. 1991) (internal

  quotation       marks      omitted).        “The    third    type      of    state   law

  preemption[,] . . . so-called conflict preemption, occurs

  either       when        compliance        with    both      federal        and    state

  regulations is a physical impossibility, . . . or where

  state law stands as an obstacle to the accomplishment and

  execution of the full purposes and objectives of Congress.”

  Id. at 522–23 (internal quotation marks omitted).

          ICC argues that if government adoption of a model code

  prevents enforcement of copyright in the model code text

  that was enacted, state action would effectively destroy a

  federal right and thus violate the Supremacy Clause. The

  BOCA court rejected essentially the same arguments, denying

  that    state       or    local   adoption         of    enacted    building      codes

  would present any preemption issues. It was not the case

  “that    state       adoption     of       the    BOCA   Code    destroyed        BOCA’s

  copyright by operation of state law, but rather that the

  action triggered application of a doctrine of federal law

  under which BOCA’s material, to the extent embodied in the


                                               45
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 48 of 103



  state regulation, lost its copyright protection and became

  part of the public domain.” BOCA, 628 F.2d at 735. Because

  federal law provides that documents in the public domain

  are   not    subject          to   copyright,     state     adoptions     do     not

  conflict with or present an obstacle to fulfillment of the

  Copyright     Act’s      goals.      State     enactments    merely      change    a

  factual circumstance that in turn governs the extent to

  which ICC can enforce its copyrights as a matter of federal

  law. Accordingly, the Court concludes that the Supremacy

  Clause concerns raised by ICC do not significantly affect

  its public domain analysis.

          6.   Statutory Considerations

          ICC next argues that state references to copyrighted

  works cannot prevent it from enforcing its copyright as to

  the I-Codes as Adopted because a contrary holding would

  conflict with federal policy encouraging incorporation of

  copyrighted works by reference. Specifically, the National

  Technology        and        Transfer    Advancement       Act,     codified      in

  relevant     part       at    15   U.S.C.    Section     272,     and   Office    of

  Management        and    Budget      Circular     A-119     encourage     federal

  agencies     to     incorporate         copyrighted       works    by   reference

  while    nevertheless          respecting      private     authors’     statutory

  copyrights. (See Wise Decl. Exs. 2–3.)


                                            46
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 49 of 103



         SBCCI argued much the same in Veeck. The Solicitor

  General noted that 15 U.S.C. Section 272 was not probative

  because federal agency action was not at issue, and “the

  statute      in     any      event      does     not     address     the     legal

  consequences of governmental adoption of a particular code

  on the ability of members of the public to make copies.”

  Solicitor General’s Brief at 17. The Court sees no reason

  to conclude otherwise here.

         Finally, ICC argues that 2014 guidance from the Office

  of     the     Federal       Register         indicates     that     Veeck     was

  incorrectly decided. (See “2014 OFR Guidance,” Wise Decl.

  Ex. 64.) However, the 2014 OFR Guidance simply states “the

  Veeck decision . . .           [has] not eliminated the availability

  of copyright protection for privately developed codes and

  standards      referenced          in    or    incorporated        into    federal

  regulations. Therefore, we agreed with commenters who said

  that    when      the    Federal     government        references    copyrighted

  works, those works should not lose their copyright.” Id. at

  66268.

         Veeck imports that an SDO has no right to restrict

  distribution            of   laws       incorporating       its      copyrighted

  materials, but that does not mean the SDO has lost all

  copyright      protection      in       the    underlying    model    code.    The


                                            47
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 50 of 103



  principle reflected in Veeck merely affects the terms on

  which an SDO can enforce its copyright when free access to

  the copyrighted work is needed to have knowledge of the law

  adopting it. The 2014 OFR Guidance does not contradict this

  proposition;             in   fact,      it     suggests     that   federal     agencies

  should       work        with     SDOs     to    ensure      public    access       to   the

  copyrighted             works,      such      that     the    “text    of    the     legal

  obligation              and   not     the       standard      as    such”     would      be

  available. See id. at 66274. In any event, the 2014 OFR

  Guidance again expresses views from a federal regulatory

  context with no direct relevance to this matter or binding

  effect       upon        this     Court.        In    this   respect,       ICC’s    broad

  appeals           to     copyright       policy        are    better    addressed        to

  Congress than the courts. See PRO, 140 S.Ct. at 1511.

          7.        Analysis

          The Court has taken pains to address the many cases

  and statutes cited by the parties with respect to the I-

  Codes        as        Adopted.     Despite          the   apparent    contradictions

  discussed at length above, the principles that guide the

  Court’s analysis seem relatively clear. The law is in the

  public domain, and the public must be afforded free access

  to it. See PRO, 140 S.Ct. at 1507. That a law references a

  privately-authored, copyrighted work does not necessarily


                                                   48
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 51 of 103



  make that work “the law,” such that the public needs free

  access    to    the       work.       CCC,    44     F.3d          at     74.     However,      a

  privately-authored               work     may        “become             the      law”       upon

  substantial government adoption in limited circumstances,

  based on considerations including (1) whether the private

  author intended or encouraged the work’s adoption into law;

  (2)     whether          the    work     comprehensively                  governs        public

  conduct,       such       that     it     resembles            a        “law     of     general

  applicability”; (3) whether the work expressly regulates a

  broad    area       of    private       endeavor;             (4)       whether       the    work

  provides       penalties         or     sanctions         for        violation          of    its

  contents;       and       (5)     whether          the    alleged           infringer        has

  published      and       identified      the       work       as     part       of    the    law,

  rather than the copyrighted material underlying the law.

  See   generally          BOCA, 628 F.2d 730;                   Veeck, 293 F.3d 791;

  Solicitor General’s Brief at 11. These considerations may

  not     all    be    strictly         necessary          or    exhaustive,             but   are

  guideposts          to    assess      whether        notice          of     the       purported

  copyrighted work is needed for a person to have notice of

  “the law,” such that due process concerns would effectively

  categorically            outweigh       the     private             author’s          need   for

  economic incentives. See Suffolk, 261 F.3d at 194. Where

  considerations such as these predominate, the text of model


                                                49
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 52 of 103



  codes    that     has   been   adopted     enters       the    public     domain,

  though SDOs may still sue for infringement if a defendant

  copies their model codes as model codes or indiscriminately

  mingles     the    enacted     portions     of    the    model      codes    with

  portions not so enacted.

            a.      ICC’s Motion

          Under     the   standard    articulated         above,      ICC     cannot

  successfully sue for copyright infringement based only on

  accurate copying of the I-Codes as Adopted. As to the first

  of the five enumerated considerations above, there can be

  no   genuine      dispute    that   ICC    intends      and    encourages      the

  adoption of its model codes into law; even if adoption into

  law is not the sole reason ICC produces the I-Codes, it is

  clearly one of the most significant reasons, if not the

  most    significant      reason,    that    ICC   does        so.   (See,    e.g.,

  Defs. Resp. ¶ 25; Gratz Opp. Decl. Ex. 19 at 123:11-15; id.

  Ex. 24 at 90:13-18; id. Ex. 12 at 68:18-23, 107:13-16.) In

  particular, the very first exhibit attached in support of

  ICC’s Motion emphasizes ICC’s intent that the I-Codes serve

  to lessen the burdens of government through adoption of the

  codes into binding regulations. (See Johnson Decl. Ex. 1 at

  ICC00082961, -2970.) That ICC prefaces its model codes with

  sample legislation and ordinances for their adoption into


                                        50
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 53 of 103



  law further underscores the particular significance of the

  practice to ICC. (See Defs. SUMF ¶ 24; Gratz Decl. Ex. 1.

  at   ICC00008325;           ICC    SDF   ¶    24;     Gratz      Opp.    Decl.    Ex.      18

  (reflecting sample legislation and ordinance language for

  the IBC 2015 and IMC 2009).)

           It     is    not    strictly         clear       from    the     record      that

  considerations two through four, regarding the broad legal

  effect of the model codes, apply to all fifteen of the

  substantive ICC codes at issue here. In their briefing, the

  parties have (understandably) largely treated the specified

  standards as interchangeable. However, both BOCA and Veeck

  as well as the codes evident in the record strongly suggest

  ICC’s         codes    carry      just       as    much     legal       force    as       its

  predecessors’ did. As noted above, Veeck concerned model

  codes that appear to be analogous to the IBC, IFC, IPC,

  IMC, and IFGC. See supra Section II.C.2. And the IBC 2015

  itself notes that “[t]he building code is intended to be

  adopted as a legally enforceable document and it cannot be

  effective             without        adequate          provisions           for           its

  administration          and       enforcement.”        (Gratz       Decl.   Ex.       1    at

  ICC00008316.) It has numerous regulatory provisions, such

  as   a    chapter        dedicated       to       special     inspections         and      an

  appendix dedicated to creating a board of appeals. (See id.


                                                51
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 54 of 103



  at -8320, -8323.) The record suggests that all of the I-

  Codes    contain    not    only   technical     reference      or    valuation

  provisions       regarding     their    specific     subject    matter,   but

  also     thorough        administrative      provisions        that    create

  regulatory schemes broadly governing the responsibilities

  of the officials in charge and the regulated entities. (See

  Wise Decl. Ex. 15.) However, the Court recognizes that the

  record may not be altogether clear on this point; if any of

  the      underlying       substantive        codes     do      not    contain

  administrative provisions or otherwise mirror regulation in

  ways that track considerations two through four above, ICC

  remains free to bring these distinctions to the Court’s

  attention at a later point.13

          As to the last of the five enumerated considerations,

  Defendants have not simply identified the model codes as

  the    enacted    laws    of   the     jurisdictions.    Even    on   Current

  UpCodes, Defendants note that the enacted laws adopt the I-

  Codes with or without amendments, and UpCodes still has a

  “general codes” page that identifies which jurisdictions

  have adopted the model codes, with or without amendments.

  13
    The Court also notes that some of the I-Codes may not have become law
  if they were referenced only in small part, rather than adopted at
  large. (See, e.g., Jarosz Report at ¶ 73 (noting that OSHA regulations
  incorporate an IFC provision on means of egress only as an alternative
  to compliance with other OSHA standards).) While the record suggests
  that each of the I-Codes was adopted to a much greater extent, the
  Court again remains open to clarification from ICC if that is not so.
                                          52
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 55 of 103



  While it would likely be inappropriate for a user to post

  the model codes without any indication that they have been

  adopted into law, the Court is not persuaded that it would

  be improper to identify in such posting both an enacted law

  and where that law derived from. Whether a state or local

  jurisdiction has referenced a private work is a matter of

  fact, and is not equivalent to posting the private work

  itself.       It   is     admittedly    troubling     that   when     Defendants

  post a state code that adopts an I-Code without amendment,

  they are effectively signaling to users that the enacted

  law reproduces the model code text in full. To the extent

  Defendants         have    posted   model     codes    as    model    codes     or

  indiscriminately mingled enacted text with unadopted model

  text,     a    reasonable       jury     might   consider       whether       this

  practice would support a finding of willful infringement,

  particularly        considering        that   Historic      UpCodes    also    hid

  state and local amendments to the I-Codes behind a paywall.

  But the Court sees no basis for a holding that a member of

  the public cannot post enacted laws and state the simple

  fact that those laws are derived from the I-Codes.14



  14
     In a related vein, ICC notes that a number of codes on UpCodes are
  identified as being adopted (without amendment) only by the town of
  South Holland, Illinois. (See ICC SUMF ¶ 129; Wise Decl. Ex. 58.) This
  observation does not change the Court’s analysis, however. The town of
  South Holland comprises a government no less than the towns of Anna and
                                           53
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 56 of 103



         Finally, the Court is not persuaded that ICC’s need

  for    economic      incentives        can       outweigh        the     due    process

  concerns at issue here, especially knowing that ICC will

  not    stop     producing     its     model      codes      in    the    event       of   a

  contrary      holding.        (See     ICC      Reply       11–12.)      Even        after

  considering         similar        incentives            arguments       from        ICC’s

  predecessors,        both     the     Veeck        and    BOCA    courts       strongly

  suggested that the SDOs could not enforce their copyrights

  to    prevent      copying    of     the   model         codes   as    enacted       as   a

  matter     of      law.      As    noted        above,      the       extensive       and

  comprehensive        regulatory        nature       of     the    I-Codes       heavily

  implicates the due process concern that the public must

  know of legally binding obligations that may subject its

  members       to      significant          administrative               or     criminal

  sanctions.

         The Court thus concludes that if Defendants are liable

  for copyright infringement, it will not be for accurate

  copying of the I-Codes as Adopted. ICC’s development of

  such thorough regulatory codes is useful and beneficial to

  the public. But the codes set forth broad and comprehensive

  regulatory       frameworks        that      may    subject       members       of    the

  public to adverse action upon substantial adoption into law


  Savoy, and the codes it adopts appear to apply to its citizens with all
  the legal force as did those of Anna and Savoy.
                                             54
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 57 of 103



  by the governments that ICC encourages. Upon enactment, it

  is clear that the I-Codes as Adopted function as laws to

  which the public needs free access. Within this narrow band

  of substantial adoption by state and local governments, ICC

  cannot exercise its copyrights in the I-Codes to prevent

  dissemination of the I-Codes as Adopted.

        The Court recognizes that ICC merits incentives in the

  abstract,     and       ICC    raises       several      potentially         legitimate

  concerns     regarding          how     a    rule    that      it     cannot       enforce

  copyrights in the I-Codes as Adopted might affect its code

  development process or which codes it prioritizes. But it

  falls to Congress rather than the courts to vindicate any

  interests     ICC       may    have     with      respect      to    the     I-Codes    as

  Adopted. Cf. PRO, 140 S.Ct. at 1511 (dismissing as a matter

  of    law    Georgia’s          arguments         that    it        needed    copyright

  protection in annotations to induce LexisNexis to prepare

  affordable annotated codes for widespread distribution).

        The Court reiterates that ICC retains its copyright in

  the   I-Codes       and       related       derivative      works       that    do     not

  constitute        the    law.    If     Defendants        have       infringed       ICC’s

  copyrights in the I-Codes, it must be either because they

  posted      the    model        codes       as    model     codes       or     otherwise

  indiscriminately          mingled       enacted       portions         of    the    model


                                               55
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 58 of 103



  codes with portions not adopted. As noted below in Section

  II.C.7.b.,         this        happenstance         may     be     the    case     as    to

  erroneous      intermingling            of    model       code    text    with     enacted

  text.     Beyond         those     errors,         though,        analyzing        whether

  Defendants         have     actually         infringed      the     I-Codes      requires

  consideration of the legal doctrines of merger and fair

  use.

                        b.        Defendants’ Motion

          The     preceding          test        largely           tracks     Defendants’

  position, and they would be entitled to partial summary

  judgment if Current UpCodes actually posts only text of the

  law.     ICC       disputes        this        proposition          through        various

  arguments. One contention raised by ICC is that Defendants’

  posting of the law is underinclusive, because they do not

  post    other       statutory        provisions           that    might     affect       the

  enacted model code text. As an example, ICC notes that the

  building       laws       of    South     Holland,         Illinois       include       many

  divisions besides the IBC 2012, but Defendants nevertheless

  identify       the       IBC    2012    as     the       Building    Code     of    South

  Holland. (ICC SDF ¶ 1; ICC Supp SUMF ¶ 39; Wise Opp. Decl.

  Ex.    U.)    In     a     similar     vein,       ICC    and     Defendants     dispute

  whether UpCodes should display definitional statutes that

  apply to the model codes adopted by Wyoming or integrate


                                                56
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 59 of 103



  those definitions into the code text, as well as disputing

  how   other     statutes    that     reference   or   interact    with    the

  adopted code provisions should be displayed (ICC Supp. SUMF

  ¶¶ 16-23; Defs. Supp. Resp. ¶¶ 16-23.)

          ICC argues too much here. As Defendants point out,

  South     Holland’s     enacting       ordinance      states     that    “the

  International Building Code (2012) be and is hereby adopted

  as the building code of the Village of South Holland in the

  State of Illinois.” (Defs. Supp. Resp. 39; Wise Opp. Decl.

  Ex. U.) While South Holland undoubtedly has other laws that

  pertain to building safety, the Court cannot conclude that

  Defendants’ description of the IBC 2012 as the building

  code of South Holland was inaccurate when South Holland’s

  ordinance states the same. The Veeck court did not fault

  Veeck for identifying the SBCCI codes as the building codes

  of Anna and Savoy, even though those towns may well also

  have had other statutes and regulations governing the same

  topic.    See   Solicitor     General’s      Brief,   Appendix    (City    of

  Anna ordinance declaring the SBCCI code “hereby adopted by

  reference as though . . . copied herein fully”). Similarly,

  while the related Wyoming statute’s definition of “owner”

  may impact interpretation of the model codes adopted by

  Wyoming,      it   is      unclear     how   Defendants’       failure     to


                                         57
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 60 of 103



  explicitly identify the interplay between the two statutes

  renders their posting of the adopted codes inaccurate.

         While Defendants certainly must post a government’s

  amendments to the I-Codes in order to accurately portray

  the enacted law, saying that Current UpCodes does not post

  “the     law”   because   it   does    not   include   additional     legal

  material that may bear on the enacted model text’s full

  meaning presents serious practical problems. Statutes and

  regulations interact with each other in a variety of ways

  without     explicitly     being      adopted   into     each    other.   If

  posting other statutory provisions is necessary to make the

  posting of one provision complete, understanding certain

  highly regulated fields of private endeavor might require

  posting significant swathes of the relevant title, if not

  multiple titles. The Court is not persuaded that such an

  inquiry     into    completeness       is    necessary    to     understand

  whether     a   particular     codification     carries    the    force   of

  law.15

         The Court will nevertheless deny Defendants’ Motion at

  this time. ICC has still raised genuine factual disputes

  15
     There are many possible examples demonstrating why a contrary rule
  would be untenable. As one, no one can reasonably deny that Federal
  Rule of Civil Procedure 12 sets forth “the law” regarding motions to
  dismiss in federal court, even though Federal Rule of Civil Procedure
  9(b), Congressional statutes, and judicial case law all provide
  important qualifications regarding the application of that rule in
  securities fraud cases.
                                        58
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 61 of 103



  suggesting     that    at   least   some   codes      posted       on   Current

  UpCodes have “indiscriminately mingled” enacted text with

  unadopted model text. For example, until the ICC Opposition

  was filed, Current UpCodes displayed Appendices A and H to

  the IFC 2015 as part of the Wyoming Fire Code even though

  Wyoming adopted neither. (ICC Supp. SUMF ¶ 28; Wise Opp.

  Decl. ¶¶ 20-21, Ex. Q; G. Reynolds Reply Decl. 3; Defs.

  Supp. Resp. ¶ 28.) Current UpCodes similarly displayed the

  full IRC 2015 as the law of Wyoming until notified in the

  ICC Opposition, even though Wyoming incorporated that code

  only “to the extent that the referenced provisions apply to

  fire and life safety issues”. (ICC Supp. SUMF ¶¶ 28-32, 34-

  35; Defs. Supp. Resp. ¶¶ 28-32, 34-35.) Wyoming also did

  not   adopt    any    appendices    to   the   IBC    2015,    but      UpCodes

  displayed eleven of those appendices as the Building Code

  of Wyoming until it saw the ICC Opposition. (ICC Supp. SUMF

  ¶¶    36-38;   Defs.    Supp.   Resp.    36-38.)      Some    of    these   are

  rather     surprising       oversights,        such      as        erroneously

  indicating that the landlocked state adopted an appendix

  focusing on tsunami-generated flood hazards. (ICC SDF ¶ 1;

  ICC Supp. SUMF ¶¶ 37-38; Defs. Supp. Resp. ¶¶ 37-38.)

         While Defendants corrected these issues when notified

  by ICC (see G. Reynolds Reply Decl. ¶¶ 2–3, Exs. A, D), it


                                      59
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 62 of 103



  remains ambiguous whether UpCodes posts only the law. As

  ICC states in its briefs, the current record provides the

  Court    no   way      to     verify     the       full      contents      of     Current

  UpCodes,      which          is    continually            being         updated       with

  potentially       erroneous        codes          in   any    event.      Unless       the

  parties    can    establish         a   static         and    limited      version     of

  Current    UpCodes       for      future      consideration,            much     as   they

  already    have        for    Historic       UpCodes,        it    is    unclear       how

  Defendants       can    demonstrate          with      sufficient        clarity      that

  what they actually post embodies only the law. Resolving

  all factual ambiguities in favor of the non-movant, as the

  Court must in this procedural posture, it is clear that

  Defendants’ Motion must be denied at this time.16

  D.      MERGER

          Though    the        I-Codes    as    Adopted        are    in     the     public

  domain, that fact does not end the inquiry in this case.

  ICC claims that Historic UpCodes displayed the I-Codes as

  16
     The Court also rejects Defendants’ argument that the PRO decision
  requires finding that the I-Code Redlines are in the public domain
  because they “reflect[] the work of lawmakers just as much as the
  enacted text of the law.” (Defendants’ Letter at 3.) Even so, the
  redlines are not “the law.” While the Government Edicts doctrine does
  expand the public domain beyond the law itself, it specifically effects
  this expansion through an author-focused framing that does not directly
  apply to the I-Code Redlines. While no one can own the law, the Court
  is not persuaded that the PRO Court intended its reasoning regarding
  legislative history to be extended to privately-created redlines
  showing text that is not the law. See PRO, 140 S.Ct. at 1512–13. Rather
  than imprudently hold to the contrary, the Court concludes that
  Defendants’ copying of the I-Code Redlines must be assessed as a matter
  of fair use.
                                               60
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 63 of 103



  model codes in full, including even their copyright pages.

  Defendants also oppose ICC’s Motion as to this copying,

  replying     that    they     also    identified         jurisdictions         that

  adopted the model codes by reference, such that the text of

  the model codes and the identified jurisdictions’ laws were

  substantially identical (excepting minor differences such

  as the copyright notices). (See Gratz Opp. Decl. Ex. 2.)

  Defendants argue that because the law constitutes either a

  fact or idea, their posting of the model codes under these

  circumstances       is    protected   by   the      copyright        doctrine    of

  merger.     The     Court     ultimately        agrees    with       Defendants’

  framing of the law, and ambiguities in the factual record

  again preclude summary judgment on ICC’s Motion. However,

  these     ambiguities        similarly         prevent    the        Court     from

  concluding that Defendants’ alleged copying of the I-Codes

  as model codes is fully protected by merger with the law.

          Section 102(b)of 17 U.S.C. provides that “[i]n no case

  does    copyright        protection   .    .    .   extend      to    any     idea,

  procedure, process, system, method of operation, concept,

  principle, or discovery, regardless of the form in which it

  is described, explained, illustrated, or embodied in such

  work.” Instead, only the expression of the idea or fact is

  protectable.        See      N.Y.     Mercantile         Exch.,        Inc.      v.


                                        61
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 64 of 103



  IntercontinentalExchange, Inc., 497 F.3d 109, 116 (2d Cir.

  2007). “The fundamental copyright principle that only the

  expression      of    an     idea     and        not    the     idea    itself    is

  protectable . . . has produced a corollary maxim that even

  expression is not protected in those instances where there

  is only one or so few ways of expressing an idea that

  protection      of    the    expression           would      effectively    accord

  protection to the idea itself.” Kregos v. Associated Press,

  937 F.2d 700, 705 (2d Cir. 1991) (citation omitted); see

  also   CCC,    44    F.3d    at     68   (“[I]n        order    to     protect   the

  immunity      of     ideas    from       private        ownership,       when    the

  expression is essential to the statement of the idea, the

  expression also will be unprotected, so as to insure free

  public access to the discussion of the idea.”).

         The Second Circuit considers this doctrine of merger

  “in    determining          whether      actionable           infringement       has

  occurred, rather than whether a copyright is valid . . .

  [because      assessing]      merger        in    the       context    of   alleged

  infringement        will    normally     provide        a     more    detailed   and

  realistic basis for evaluating the claim that protection of

  expression would inevitably accord protection to an idea.”

  Kregos, 937 F.2d at 705. Because merger turns significantly

  on a policy-based balance between enabling the progress of


                                           62
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 65 of 103



  science and the arts through the free use of ideas and the

  reward      of    authors’       labors    through       protection      of    their

  expression, it may be “withheld” when the ideas implicated

  are   “of      the     soft    type    infused   with     taste     or   opinion,”

  rather than being hard “building blocks of understanding.”

  See     CCC,      44     F.3d    at    71–72.     Courts        accomplish      this

  withholding of merger “by assigning to the idea a different

  level of abstraction from the expression of it, so that the

  merger doctrine would not apply and the copyright owner

  would       not      lose       protection.”      Id.      at      71.     However,

  “[s]urprisingly little has been said by courts or scholars

  about how [to] determine the idea behind an expression.”

  Med. Educ. Dev. Servs., Inc. v. Reed Elsevier Grp., PLC,

  No. 05 Civ. 8665, 2008 WL 4449412, at *7 n.13 (S.D.N.Y.

  Sept. 30, 2008).

          The parties vigorously debate what information a court

  may consider when determining the idea and expressions at

  issue.    Defendants          argue    that    because    the     Second      Circuit

  assesses       merger     in     the   context    of     alleged    infringement

  rather      than       initial    copyrightability,         the    Court       should

  consider the relevant facts and circumstances that apply at

  the time of the alleged infringement. Defendants thus frame

  their idea as the “laws” enacted by the governments that


                                            63
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 66 of 103



  adopted the I-Codes without amendment, which could not be

  accurately expressed other than through the full model code

  text that Defendants later posted on Historic UpCodes. ICC

  disagrees, arguing that even if merger is assessed as an

  affirmative defense in the context of infringement, a court

  should    consider       only   the     idea       and    potential      forms    of

  expression      that     existed   at   the        time   of   the     copyrighted

  work’s initial fixation. ICC thus argues for the idea of a

  model code, which undoubtedly could have been expressed in

  many ways when conceived. For example, ICC and the NFPA

  draft    competing       fire   codes       with    significantly        different

  provisions. (See Wise Decl. Ex. 71, Dkt. No. 98-7.)

          The Second Circuit has not explicitly addressed the

  dispute raised by the parties regarding this point, adding

  another    ambiguity       to   the   legal        analysis.    ICC     relies    on

  Oracle Am., Inc. v. Google Inc., which held, in the context

  of     software    code,    that      “the     district        court    erred    in

  focusing its merger analysis on the options available to

  [the defendant] at the time of copying.” 750 F.3d 1339,

  1361    (Fed.     Cir.    2014).      The    Federal      Circuit       based    its

  holding on the notion that “copyrightability and the scope

  of protectable activity are to be evaluated at the time of

  creation, not at the time of infringement” and that “[t]he


                                          64
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 67 of 103



  focus is, therefore, on the options that were available to

  [the plaintiff] at the time it created the [copyrighted

  work].” Id. Respectfully, the Court declines to rely on

  Oracle     for    this       particular      proposition.        The        Federal

  Circuit’s        discussion is hard to reconcile with its own

  framing    of    the    Second      Circuit’s    standard.    Holding            that

  merger doctrine requires focusing on the options available

  at the time of copyrightability, rather than infringement,

  runs counter to the Oracle court’s recognition that in the

  Second      Circuit,         “the      merger    doctrine        relates           to

  infringement,          not     copyrightability.”          Id.         at        1358

  (describing holding of Kregos, 937 F.2d at 705).17

        On   the    contrary,      the    Second   Circuit     seems      to       have

  implicitly       recognized         that     circumstances        intervening

  between a work’s initial fixation and the alleged copying

  are   relevant     to    merger      analysis.    For   example,            in   the

  context of computer programs, the Second Circuit cited with

  approval a report by an organization called CONTU for the

  17
    As the Court understands the reasoning of ICC and Oracle, to say that
  merger relates to infringement rather than copyrightability largely
  means that merger is an affirmative defense. (See ICC Reply at 16–17.)
  But if that defense can turn only on considerations that relate to the
  time of initial copyrightability, rather than the time of the activity
  that may expose a defendant to liability, it is hard to see how courts
  are meaningfully considering merger “in the context of alleged
  infringement” and under the rubric of substantial similarity. Kregos,
  937 F.2d at 705. Far from providing courts with “a more detailed and
  realistic basis for evaluating” defendants’ merger claims, see id.,
  such reasoning requires courts to ignore potentially relevant evidence
  from defendants while shifting a burden of proof to them.
                                          65
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 68 of 103



  proposition       that       “copyrighted     language        may        be     copied

  without infringing when there is but a limited number of

  ways   to    express     a    given   idea.    .    .    .    In    the       computer

  context, this means that when specific instructions, even

  though previously copyrighted, are the only and essential

  means of accomplishing a given task, their later use by

  another will not amount to infringement.” Computer Assocs.

  Int’l, Inc. v. Altai, Inc., 982 F.2d 693, 708 (2d Cir.

  1992) (emphasis added). This recognition is not limited to

  computer programs. The CONTU report cited by the Second

  Circuit derived the quoted language from a Second Circuit

  case acknowledging “the use of specific language in forms

  and documents may be so essential to accomplish a desired

  result      and   so   integrated     with    the       use   of     a     legal    or

  commercial        conception      that      the     proper          standard        of

  infringement is one which will protect as far as possible

  the copyrighted language and yet allow free use of the

  thought      beneath     the      language.”       Cont’l          Cas.       Co.   v.

  Beardsley, 253 F.2d 702, 706 (2d Cir. 1958).

         Accordingly, the Court concludes that, when assessing

  Defendants’       alleged       infringement,           it    should          consider

  whether       previously        copyrighted        language          has        become

  essential to the expression of, or integrated with, a legal


                                        66
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 69 of 103



  conception. At least in the Second Circuit, courts need not

  ignore    changes     that   transpire    between       a    work’s    initial

  creation and its alleged infringement, particularly because

  the manner in which people use or rely on that work may

  fundamentally change in the interval.

          While not expressing binding Second Circuit precedent,

  the most analogous case is yet again Veeck. The Veeck court

  declared that the enacted building codes of Anna and Savoy

  were “facts” for the purpose of copyright law, and that

  they were “the unique, unalterable expression of the ‘idea’

  that constitutes local law.” 293 F.3d at 801. Though the

  model    codes   themselves    could     have    been       drafted    in    many

  ways, after Anna and Savoy adopted those codes in full,

  “Veeck could not express the enacted law in any other way.”

  Id. at 802. Echoing its conclusions that the codes at issue

  were in the public domain, the Veeck court stated that “in

  continuing to write and publish model building codes, SBCCI

  is creating copyrightable works of authorship. When those

  codes are enacted into law, however, they become to that

  extent ‘the law’ of the governmental entities and may be

  reproduced       or   distributed        as     ‘the    law’      of        those

  jurisdictions.” Id.




                                      67
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 70 of 103



          Second Circuit merger law and analogous out-of-circuit

  precedent both demonstrate that this Court should consider

  the circumstances that prevailed at the time of Defendants’

  alleged       infringement.   Bearing       this    in    mind,     Defendants’

  claim that the text of the I-Codes may have merged with the

  idea or fact of laws that adopted those I-Codes without

  amendment carries substantial force. Even though the model

  codes themselves have not become the law, one would need to

  use those model codes’ precise language to express laws

  that had adopted the codes by reference in their entirety.

  Just as accurately identifying a fully-adopted model code

  as the enacted law amounts to posting that law, which is in

  the   public     domain,    copying    a    model    code        that   has    been

  adopted in full would be protected by merger if done for

  the purpose of expressing the identically-worded law. If

  the record reflects that Defendants meant only to express

  the idea of those laws, then Defendants would not be liable

  for posting identical model codes.

          As ICC might rightfully point out, Defendants did not

  post the identical text of enacted laws because the model

  codes    on    Historic    UpCodes    had    copyright      pages.       However,

  copying the copyright pages is best considered de minimis

  under    the    circumstances.       See    Warner       Bros.    Inc.    v.   Am.


                                        68
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 71 of 103



  Broad.    Cos., 720      F.2d     231,       242     (2d     Cir.1983) (noting

  that de minimis rule          permits       “the    literal     copying       of    a

  small and usually insignificant portion of the plaintiff’s

  work”). The copyright notices are protected material, but

  they form such a small part of the overall codes that they

  cannot be considered significant in isolation. See Newton

  v. Penguin/Berkley Pub. USA, No. 13 Civ. 1283,                            2014 WL

  505191, at *2 (S.D.N.Y. Jan. 28, 2014) (applying de minimis

  rule   where    defendants       copied      only     “a     tiny     fraction     of

  Plaintiff’s work . . . so trivial as to fall below the

  quantitative       threshold          of        substantial         similarity”)
                                                        18
  (internal      quotation      marks    omitted).             Rather    than    find

  liability based on such minimal copying alone, this Court

  would instead conclude that copying of the copyright pages

  does   “not    warrant     a finding       of    infringement         given    their

  relative contribution to the overall” work. Altai, 982 F.2d

  at   714–15.     Nor    would    the       Court    withhold        merger    under

  Kregos.   Unlike       soft     expression         infused    with     taste       and

  opinion, model regulations that mirror enacted laws more




  18
     The Court recognizes the apparent irony of holding that virtually
  identical works are not “substantially similar” in the merger context.
  Though the dissent in Kregos highlighted this very tension, Nimmer
  notes that the term “substantial similarity” should be understood to
  connote “a legal conclusion that enough copying has taken place to
  warrant finding infringement.” 4 Nimmer on Copyright § 13.03.
                                          69
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 72 of 103



  closely      resemble    the    “building        blocks       of    understanding”

  that merit application of the doctrine.19

          The Court’s legal analysis largely tracks Defendants’

  position, and ICC’s Motion must be denied on this score for

  reasons explained further below. But the Court notes here

  that     Defendants’       merger        defense        is     not     necessarily

  altogether meritorious on the facts of this case, either.

  The current record is ambiguous as to whether Defendants

  were expressing the idea of enacted laws, rather than the

  model    codes   as     such.    There     are    some       pages    on   Historic

  UpCodes      where    Defendants         appear    to        have    posted    model

  building codes without mentioning adopting jurisdictions.

  (See Wise Decl. Ex. 15.) On still other pages, the model

  code    is    accompanied       by   a    section       listing       states    that

  adopted the model code, but it is unclear whether those

  states adopted the code without amendment (such that the

  model code was the only way to express their laws, even if

  not explicitly identified as such) or whether those states

  amended the model codes (such that the model code text was

  not the only way to express those laws). (See id.) That

  19
     The Court notes that because Current UpCodes also shows model code
  headings struck-through in red when displaying enacted codes that amend
  the model codes, Defendants do not exactly post “the law” in this
  instance either. (See, e.g., Gratz Opp. Decl. Ex. 5). However, the
  Court would similarly hold that this degree of copying is de minimis,
  bearing in mind the headings’ minimal contribution to the overall model
  codes and the many considerations listed in Section II.C.
                                           70
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 73 of 103



  Defendants        made     government         amendments           to     the     I-codes

  available only to paying users may also cut against the

  notion that they meant only to express the law.

          Because    the    issue       of    merger       arises      primarily        as   a

  defense in the context of ICC’s Motion, these ambiguities

  in the record must be resolved in Defendants’ favor as the

  non-movants.       As    noted       elsewhere          above,    the     parties      have

  largely      treated           the         forty        codes        at     issue          as

  interchangeable,          perhaps          because       of    the      various       legal

  ambiguities       in this case. They                 also may not have fully

  specified the various ways that the I-Codes were displayed

  on    UpCodes.     As     an    example,         ICC      alleged       that    Historic

  UpCodes did not appear to show any states adopting the IZC

  2012, IPSDC 2009, and IPSDC 2015. But Defendants replied in

  their    briefs     that       the   cities        of    Gainesville,          Texas    and

  Foristell,        Missouri      adopted       the        IPSDC    2009;        Cleveland,

  Texas adopted the IPSDC 2015; and Alton, Texas and Rawlins,

  Wyoming adopted the IZC 2012. (ICC SUMF ¶ 127; Defs. Resp.

  ¶    127.)   Similarly,         that       Defendants         redirected        users      to

  ICC’s    website        for    the    IZC     2015       may     suggest       that    they

  intended to express only the law on UpCodes, even if their

  methods of displaying the law were not particularly artful.

  (See Wise Decl. Ex. 15.) Bearing in mind the ambiguities


                                              71
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 74 of 103



  pervading the record, the Court declines to conclude at

  this time that Defendants were clearly not expressing the

  idea of enacted laws. Accordingly, ICC’s Motion must be

  denied as to the issue of merger.

  E.    FAIR USE

        Defendants further oppose ICC’s Motion by arguing that

  their copying of the I-Code Redlines was a fair use, as was

  copying of the I-Codes as Adopted (if not already in the

  public domain). The Copyright Act provides that “the fair

  use   of    a    copyrighted      work    .    .   .   for    purposes        such    as

  criticism,        comment,     news      reporting,      teaching         (including

  multiple        copies   for      classroom        use),          scholarship,        or

  research,        is   not    an       infringement           of       copyright.      In

  determining        whether     the     use     made     of        a    work   in     any

  particular case is a fair use the factors to be considered

  shall include --

        (1)       the purpose and character of the use, including
                  whether such use is of a commercial nature or is
                  for nonprofit educational purposes;

        (2)       the nature of the copyrighted work;

        (3)       the amount and substantiality of the portion used
                  in relation to the copyrighted work as a whole;
                  and

        (4)       the effect of the use upon the potential market
                  for or value of the copyrighted work.”



                                            72
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 75 of 103



  17 U.S.C. § 107.            The purposes listed in the statute are

  “illustrative    and    not     limitative,”        and   the       four   factors

  specified     are      similarly           not    exclusive           of    other

  considerations. Castle Rock Ent., Inc. v. Carol Pub. Grp.,

  Inc., 150 F.3d 132, 141 (2d Cir. 1998). “The ultimate test

  of fair use, therefore, is whether the copyright law’s goal

  of ‘promot[ing] the Progress of Science and useful Arts,’

  U.S. Const., art. I, § 8, cl. 8, ‘would be better served by

  allowing the use than by preventing it.’” Id. (citing Arica

  Inst., Inc. v. Palmer, 970 F.2d 1067, 1077 (2d Cir. 1992)).

  “The task is not to be simplified with bright-line rules,

  for the statute, like the doctrine it recognizes, calls for

  case-by-case analysis.” Campbell v. Acuff-Rose Music, Inc.,

  510 U.S. 569, 577 (1994).

         The four enumerated fair use factors should not be

  considered in isolation but “are to be explored, and the

  results   weighed      together,      in    light    of       the   purposes   of

  copyright.”    Id.     at    578.    However,     the     first      and    fourth

  enumerated factors are generally more significant than the

  second and third. Authors Guild v. Google, Inc., 804 F.3d

  202, 213–14 (2d Cir. 2015). “The fact-driven nature of the

  fair   use   determination          suggests     that     a    district     court

  should be cautious in granting Rule 56 motions in this


                                         73
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 76 of 103



  area; however, it does not protect the copyright holder

  from summary disposition of her claims where there are no

  material factual disputes.” Wright v. Warner Books, Inc.,

  953 F.2d 731, 735 (2d Cir. 1991).

        Throughout      the     analysis      that    follows,      the    Court

  considers not only the binding precedents of the Second

  Circuit    and    Supreme    Court,   but    also    the   D.C.    Circuit’s

  highly germane decision in American Society for Testing and

  Materials v. Public.Resource.Org, Inc., 896 F.3d 437 (D.C.

  Cir. 2018) (“ASTM”). Like Veeck and BOCA, the ASTM decision

  provides    the    most     factually      analogous    guidance        in   the

  context of fair use. Because the D.C. Circuit faced a wider

  variety    of     standards    and    degrees      of   incorporation        by

  reference than the model code cases, it declined to rule on

  the parties’ public domain arguments and instead assessed

  the governmental adoption of standards through the lens of

  fair use.20




  20
    On this point, the D.C. Circuit stated that “[a]lthough PRO raises a
  serious constitutional concern with permitting private ownership of
  standards essential to understanding legal obligations, we think it
  best at this juncture to address only the statutory fair use issue --
  which may provide a full defense to some, if not all, of the SDO’s
  infringement claims in this case -- and leave for another day the
  question of whether the Constitution permits copyright to persist in
  works incorporated by reference into law. . . . [I]t is one thing to
  declare that ‘the law’ cannot be copyrighted but wholly another to
  determine whether any one of these incorporated standards . . .
  actually constitutes ‘the law.’” ASTM, 896 F.3d at 447.
                                        74
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 77 of 103



         Though       the     Court     holds      that     Defendants’       accurate

  posting of the I-Codes as Adopted is protected as a matter

  of public domain law, the Court would also reach the same

  result under the rubric of fair use. The analysis suggested

  by    the    D.C.    Circuit        tracks      this     Court’s    public     domain

  analysis relatively closely and is consistent with binding

  Second Circuit precedent regarding fair use. Indeed, the

  D.C. Circuit suggested there is “reason to believe ‘as a

  matter of law’” that copying standards like the I-Codes as

  Adopted would be fair use when intended to educate the

  public regarding the law. See id. at 448. In particular,

  the    court        observed        that     “[o]ne       way      in     which    the

  incorporated standards vary is how readily they resemble

  ordinary, binding law. At one end of this spectrum lie

  incorporated standards that define one’s legal obligations

  just   as    much     as,    say,    a     local    building       code   --    except

  that the specific legal requirements are found outside the

  two covers of the codebook. . . . At the other end of the

  spectrum lie standards that serve as mere references but

  have    no    direct        legal     effect        on    any    private       party’s

  conduct.” Id. at 442–43 (emphasis added). In concurrence,

  Judge Katsas specifically cited Veeck and BOCA as good law

  and    stated       that    he   joined       the      D.C.     Circuit’s      opinion


                                             75
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 78 of 103



  because it “puts a heavy thumb on the scale in favor of an

  unrestrained ability to say what the law is. Thus, when an

  incorporated standard sets forth binding legal obligations,

  and   when   the   defendant      does   no    more   and   no    less    than

  disseminate an exact copy of it, three of the four relevant

  factors -- purpose and character of the use, nature of the

  copyrighted     work,   and    amount    and    substantiality       of    the

  copying -- are said to weigh ‘heavily’ or ‘strongly’ in

  favor of fair use.” Id. at 458–59 (Katsas, J., concurring).

        Here, the Court likewise concludes that if Defendants’

  accurate posting of the I-Codes as Adopted was not already

  covered by the law of the public domain, it would be a fair

  use as a matter of law. The Court nevertheless addresses

  the   I-Codes      as   Adopted    in    the    following        four-factor

  analysis in order to fully set forth the reasons for its

  conclusion. The Court also analyzes, not to be forgotten,

  the I-Code Redlines. Unlike its ruling relating to the I-

  Codes as Adopted, the Court does not hold that copying of

  the I-Code Redlines was a fair use as a matter of law.

  Nevertheless, because the parties raise genuine disputes of




                                      76
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 79 of 103



  material facts with respect to the I-Code Redlines, the

  Court must deny ICC’s Motion on this ground as well.21

         1.    First Factor: Purpose and Use

         The     first     fair        use     factor      is     “the     purpose       and

  character of the use, including whether such use is of a

  commercial       nature         or     is         for    nonprofit        educational

  purposes.” 17          U.S.C.    §     107(1).          The     “mere     fact    of    a

  commercial       motivation          rarely        pushes       the     first    factor

  determination against fair use,” Capital Records, LLC v.

  ReDigi Inc., 910 F.3d 649, 661 (2d Cir. 2018), as even the

  illustrative uses in the statutory preamble are “generally

  conducted for profit.” Campbell, 510 U.S. at 584. Rather

  than    turning         on   commerciality,                 “this      factor    favors

  secondary uses that are transformative, meaning that the

  use    ‘adds     something           new,     with      a     further     purpose       or

  different       character,            altering          the     first      with        new

  expression,      meaning,        or        message[,]’        rather     than    merely

  superseding the original work.” ReDigi, 910 F.3d at 660

  (quoting     Campbell,       510      U.S.        at    579);    see    also     Authors

  Guild, Inc. v. HathiTrust, 755 F.3d 87, 96 (2d Cir. 2014)


  21
     To avoid confusion, the Court notes that it does not understand the
  I-Codes as Adopted to include Defendants’ copying on the premium
  portion of Historic UpCodes, even if Defendants might argue such
  copying was of “the law.” Because those instances of copying clearly
  included portions of unadopted model code text in a redline format, the
  Court treats them as instances of the I-Code Redlines.
                                               77
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 80 of 103



  (“[A] transformative work is one that serves a new and

  different function from the original work and is not a

  substitute for it.”). Though it is not strictly necessary

  for     a     fair     use       to      be        transformative,         “the        more

  transformative         the       new     work,        the    less     will       be    the

  significance of other factors, like commercialism, that may

  weigh against a finding of fair use.” Campbell, 510 U.S. at

  579. Similarly, where a work is not transformative, the

  commercial nature of an allegedly infringing use takes on

  greater significance. TCA Television Corp. v. McCollum, 839

  F.3d 168, 183 (2d Cir. 2016).

          Defendants         claim      that    they     posted       the    I-Codes       as

  Adopted and I-Code Redlines for the purpose of educating

  the AEC community and public at large about their legal

  obligations. (See            Defendants’ Memo at 35–39; Defendants’

  Opposition at 27–28.) As an initial matter, this alleged

  purpose       seems        consistent          with     illustrative            purposes

  articulated       in       the     Copyright         Act,    including          teaching,

  scholarship,         and    research.         Posting       enacted   laws       for    the

  purpose of educating               members of         the public as to their

  legal       obligations       may      be     transformative,         even       if     the

  enacted laws are identical to other copyrighted works. See

  ASTM,       896   F.3d      at     450       (suggesting       that       “in     certain


                                                78
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 81 of 103



  circumstances, distributing copies of the law for purposes

  of     facilitating         public         access        could      constitute

  transformative use”); A.V. ex rel. Vanderhye v. iParadigms,

  LLC, 562 F.3d 630, 639 (4th Cir. 2009) (noting allegedly

  infringing    uses    “can    be     transformative        in     function   or

  purpose without altering or actually adding to the original

  work”); see also Swatch Grp. Mgmt. Servs. Ltd. v. Bloomberg

  L.P., 756 F.3d 73, 84 (2d Cir. 2014) (citing Vanderhye for

  same proposition).

         A commercial actor’s dissemination of information to

  the public may be a transformative use. This was the case

  in Swatch, where Bloomberg L.P. shared an audio recording

  of a private Swatch earnings call in order to provide the

  public with material financial information it would have

  otherwise not known, and which audio recording Swatch would

  not    otherwise     have    shared    or     had    a    market     for.    See

  generally Swatch, 756 F.3d 73. The Second Circuit found

  this   use   transformative        because    Bloomberg’s         purpose    was

  different    from     Swatch’s;       whereas       Swatch       provided    the

  information as something the listeners on the private call

  should   believe,     Bloomberg       provided      the   same     information

  more broadly so the public knew what Swatch said. Id. at

  84–85.


                                        79
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 82 of 103



          The    ASTM    court     also      provided    guidance       in   the   most

  factually       analogous      situation,          stating    that    “[w]here       an

  incorporated          standard      provides       information       essential      to

  comprehending one’s legal duties . . . this factor would

  weigh heavily in favor of permitting a nonprofit seeking to

  inform the public about the law to reproduce in full the

  relevant portions of that particular standard.” 896 F.3d at

  450. While the D.C. Circuit emphasized that this analysis

  may vary from standard to standard, the court framed model

  codes     as    one     end    of     a    spectrum     where      the     standards

  themselves define legal obligations (as noted above). See

  id. at 442–43, 450–51.

          Based    on    the    above       precedents,    the    Court      concludes

  that    posting        the    I-Codes       as     Adopted   clearly       serves    a

  transformative purpose: specifically, the dissemination of

  enacted laws for public awareness. The underlying I-Codes

  drafted by ICC primarily serve the purpose of model codes,

  providing recommendations on the standards that governments

  should        adopt     to     improve       and     safeguard        their      built

  environments.          By    contrast,       the    I-Codes     as    Adopted       are

  actual    regulations         binding       the    public    and     governing      its

  conduct. Because Current UpCodes provides the I-Codes as

  Adopted to the general public for free, it clearly does so


                                              80
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 83 of 103



  with a purpose different from that which ICC has when it

  creates and distributes the model I-Codes.

          Whether    the       I-Code    Redlines    serve       a   transformative

  purpose is a closer call. Like the I-Codes as Adopted,

  Defendants claim these redlines help members of the public

  to better understand their legal obligations. In a sense,

  the I-Code Redlines are like legislative history showing

  what the state and local jurisdictions explicitly decided

  to add or delete when adopting the model codes. At least in

  the abstract, there is some force to the argument that it

  is transformative to share materials that help understand

  the     law,   even      if      those    materials      themselves          do    not

  constitute        the     law.     For    example,       the       Supreme        Court

  emphasized in PRO that describing the Georgia state code’s

  annotations       as    “non-binding       and    non-authoritative          .     .    .

  undersells their practical significance.” See 140 S.Ct. at

  1512. It observed that the annotations would inform readers

  that      certain        statutory        obligations          were     in        fact

  unenforceable relics, and it also expressed concern that a

  state     might        try    to      “monetize    its     entire      suite           of

  legislative history.” See id. at 1512–13.

          However,        the    Supreme         Court’s    concerns       do        not

  necessarily militate in favor of finding use of the I-Code


                                            81
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 84 of 103



  Redlines is transformative as a matter of law. After all,

  the   Supreme    Court’s      rule   applies          to   works     authored     by

  judges and legislatures rather than private authors. And

  the   information      in     the    I-Code          Redlines       may    be    less

  probative than legislative history or Lexis annotations,

  depending on the particular codes and provisions at issue.

  As ICC points out, knowing that Wyoming did not adopt an

  appendix on tsunami-generated flood hazards probably does

  not help Wyoming residents comprehend their legal duties.

  Finally,     that   Defendants       made    the       redlines      on    Historic

  UpCodes available only to paying customers may partially

  offset any transformative nature of the use, though Supreme

  Court precedent makes clear that the commercial quality of

  a use alone should not outweigh convincing transformative

  qualities. See Authors Guild, 804 F.3d at 219. In short,

  the Court cannot find that posting of the I-Code Redlines

  constituted a fair use or was not based on the first factor

  alone.

        2.     Second Factor: Nature of the Work

        “The    second   statutory       factor,          ‘the    nature      of    the

  copyrighted      work,’ 17       U.S.C.          §     107(2),       ‘calls       for

  recognition     that   some    works       are       closer    to   the    core    of

  intended      copyright     protection           than      others,        with    the


                                        82
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 85 of 103



  consequence that fair use is more difficult to establish

  when the former works are copied.’” Castle Rock, 150 F.3d

  at 143 (quoting Campbell, 510 U.S. at 586). This factor

  tends to favor findings of fair use for factual works,

  which    are    further       from    the        core    of    intended      copyright

  protection than fictional ones. Am. Geophysical Union v.

  Texaco, Inc., 60 F.3d 913, 925 (2d Cir. 1994). But “courts

  have hardly ever found that the second factor in isolation

  played a large role in explaining a fair use decision,” and

  the    second    factor     is   best       assessed          in   tandem    with      the

  first. Authors Guild, 804 F.3d at 220.

          The   ASTM    court    stated       that        standards     “fall     at     the

  factual end of the fact-fiction spectrum, which counsels in

  favor of finding fair use.” 896 F.3d at 451. “[B]ecause the

  express text of the law falls plainly outside the realm of

  copyright       protection       .    .     .     standards        incorporated         by

  reference      into   law     are,     at    best,       at    the   outer      edge   of

  copyright’s protective purposes.” Id. (internal quotation

  marks    omitted).       After       emphasizing         that      this   proposition

  must     be     considered           standard-by-standard,                the      court

  summarized        that      “[w]here             the     consequence          of       the

  incorporation by reference is virtually indistinguishable

  from a situation in which the standard had been expressly


                                              83
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 86 of 103



  copied into law, this factor weighs heavily in favor of

  fair use. But where the incorporation does not lend to such

  easy substitution, fair use is harder to justify.” Id. at

  452.

         The nature of model building codes plainly puts them

  at the periphery of copyright protection rather than its

  core. Bearing in mind that the “express text of the law”

  falls plainly outside the realm of copyright protection,

  the Court readily concludes that the second factor heavily

  favors a finding of fair use as to the I-Codes as Adopted.

  And though the I-Code Redlines feature model code text that

  was not incorporated into law, that text is nevertheless

  factual rather than fictional. Though the second fair use

  factor proves little in isolation, it weighs in favor of

  finding Defendants’ copying is a fair use.

         3.     Third Factor: Amount and Substantiality

         “The   third   factor   asks      whether    the   secondary   use

  employs more of the copyrighted work than is necessary, and

  whether the copying was excessive in relation to any valid

  purposes asserted under the first factor.” HathiTrust, 755

  F.3d at 96. “The inquiry must focus upon whether ‘[t]he

  extent of . . . copying’ is consistent with or more than

  necessary     to   further   ‘the   purpose   and    character   of   the


                                      84
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 87 of 103



  use.’” Castle Rock, 150 F.3d at 144 (quoting Campbell, 510

  U.S. at 586–87).          “[A] finding of fair use is more likely

  when small amounts, or less important passages, are copied

  than when the copying is extensive, or encompasses the most

  important parts of the original.” Authors Guild, 804 F.3d

  at 221. The copying of entire works “does not preclude a

  finding of fair use, [but] it militates against such a

  finding.”   Texaco,       60    F.3d    at    926.        However,     “for        some

  purposes,    it     may     be       necessary       to     copy      the     entire

  copyrighted work, in which case Factor Three does not weigh

  against a finding of fair use.” HathiTrust, 755 F.3d at 98.

  “Complete    unchanged         copying       has     repeatedly       been        found

  justified    as    fair    use    when       the   copying      was    reasonably

  appropriate to achieve the copier’s transformative purpose

  and was done in such a manner that it did not offer a

  competing substitute for the original.” Authors Guild, 804

  F.3d   at   221.    By     contrast,         “when    the    purpose         of    the

  defendant’s use is precisely the same as that of third

  parties who license the material from the plaintiff, the

  question    of    whether      the     amount      used   was      reasonable       in

  relation to the purpose of the copying must be answered in

  the negative.” Sinclair v. Am. Media, Inc., No. 18 Civ.




                                          85
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 88 of 103



  823,   2018    WL     5258583,    at    *6    (S.D.N.Y.     Sept.    7,    2018)

  (internal quotation marks omitted).

         The ASTM court stated that where a defendant “limits

  its copying to only what is required to fairly describe the

  standard’s legal import, this factor would weigh strongly

  in favor of finding fair use here, especially given that

  precision is ten-tenths of the law.” 896 F.3d at 452. The

  third fair use factor thus does not weigh against a finding

  that accurate copying of the I-Codes as Adopted is a fair

  use,   because       the   substantial       copying   of   the     I-Codes    is

  nonetheless limited to exactly what is contained in the

  enacted laws themselves.

         But the third factor likely weighs against a finding

  of   fair     use    as    to   Defendants’     copying     of    the     I-Code

  Redlines.     In     particular,    the      I-Code    Redlines     reproduced

  literally      the    entirety     of     the   I-Codes     underlying        the

  enacted laws, including whole sections and appendices that

  were not adopted (again, Wyoming’s choice not to adopt a

  section on tsunami-related flood hazards is an example in

  ICC’s favor). (See Gratz Opp. Decl. Ex. 3.) However, this

  factor must be weighed against the transformative character

  of the allegedly infringing use. Defendants’ copying would

  obviously be excessive if posting the I-Code Redlines is


                                          86
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 89 of 103



  not transformative, or Defendants may have been able to

  achieve their transformative goals with less than complete

  reproduction       of    unadopted         model      code     text.        As    with    the

  second     fair       use     factor,        this     factor         does        not    carry

  dispositive weight in isolation.

        4.     Fourth Factor: Effect of Use upon Market

        The fourth fair use factor is “the effect of the use

  upon the potential market for or value of the copyrighted

  work.” 17 U.S.C. § 107(4). This factor “requires courts to

  consider not only the extent of market harm caused by the

  particular       actions       of    the     alleged          infringer,          but    also

  whether    unrestricted         and      widespread           conduct       of    the    sort

  engaged    in     by    the    defendant          .   .   .    would    result          in   a

  substantially adverse impact on the potential market for

  the   original.”            Campbell,        510      U.S.      at     590        (internal

  quotation marks omitted). This analysis must also account

  for the market for derivative works. Id. “The Factor Four

  analysis is concerned with only one type of economic injury

  to a copyright holder: the harm that results because the

  secondary       use    serves       as   a    substitute         for    the        original

  work.” HathiTrust, 755 F.3d at 99; see also Castle Rock,

  150 F.3d at 145 (“In considering the fourth factor, our

  concern is not whether the secondary use suppresses or even


                                               87
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 90 of 103



  destroys the market for the original work or its potential

  derivatives,        but       whether      the   secondary     use    usurps    or

  substitutes for the market of the original work.”).

         “Factor Four is necessarily intertwined with Factor

  One; the more the objective of secondary use differs from

  that of the original, the less likely it will supplant the

  commercial market for the original.” ReDigi, 910 F.3d at

  662. However, “[e]ven if the purpose of the copying is for

  a   valuably    transformative              purpose,    such    copying     might

  nonetheless harm the value of the copyrighted original if

  done in a manner that results in widespread revelation of

  sufficiently    significant             portions   of   the    original    as    to

  make    available         a    significantly        competing        substitute.”

  Authors Guild, 804 F.3d at 223. Where an alleged infringer

  effectively     competes            with    companies    that     license       the

  plaintiff’s work, that may also tend against a finding of

  fair use. See Associated Press v. Meltwater U.S. Holdings,

  Inc., 931 F. Supp. 2d 537, 560–61 (S.D.N.Y. 2013).

         The   ASTM    court          suggested    district      courts    consider

  three questions under this factor. First, considering that

  SDOs make their standards available for free in controlled

  reading rooms without hurting sales of their standards, to

  what   extent   does          the    allegedly     infringing        reproduction


                                             88
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 91 of 103



  cause any additional harm? Second, if the alleged infringer

  reproduced only the portions of the standards that “became

  law,” to what extent would that affect the markets for the

  complete     standards?       Third,     how,    if     at       all,    does    the

  infringement       affect     the     market     for       derivative       works,

  particularly considering that the standards are regularly

  updated and that the private parties most interested in the

  standards would presumably remain interested in having the

  most up-to-date ones? See ASTM 896 F.3d at 453. The ASTM

  court    also    noted    that    ICC   remains       profitable        after    the

  ruling in Veeck both through sales of the I-Codes and other

  services such as consulting, certification, and training,

  which    might    suggest    that     ICC’s     markets      remain      resilient

  despite the copying allowed in Veeck. See id.

          The Court notes that, unlike the other factors, the

  fourth    fair     use   factor      could    potentially         weigh    against

  Defendants’      copying     of   the   I-Codes       as    Adopted.      When    an

  enacted law is identical to an I-Code and identified as

  such on UpCodes, it is fair to say that it is an effective

  substitute       for   the   model    code    itself.       The    parties      also

  genuinely dispute the extent to which the enacted codes

  could affect ICC’s market for derivative works including

  training     and       certification.        Though        the    ASTM     court’s


                                          89
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 92 of 103



  observations regarding ICC and its controlled reading rooms

  suggests the impact of posting the I-Codes as Adopted may

  not    be    particularly        large,     the    record      does    not    clearly

  answer how much harm UpCodes really does when it allows the

  same     codes       to     be    printed,        copied       and     pasted,     and

  downloaded,        and     whether   such      use   actually         affects    ICC’s

  market for its derivative products. The Court recognizes

  the potential for a dispute regarding the fourth fair use

  factor, though it is skeptical that the dispute would be

  material         given    the    combined      weight     of    the    other     three

  factors and the many grounds counseling that the I-Codes as

  Adopted are in the public domain regardless.

          How the fourth factor affects the I-Code Redlines is

  also unclear. In one respect, the I-Code Redlines appear to

  have been competing substitutes for ICC’s derivative works,

  as they were only available to paying customers of Historic

  UpCodes and ICC also utilized its own version of redlining

  on premiumACCESS. 22 (See Johnson Reply Decl. ¶ 4.) However,

  there       is    little    clear    evidence        on    whether      the     I-Code


  22
     ICC also highlights the potential for UpCodes to serve as a
  substitute for its works more generally. It notes a number of customer
  testimonials on UpCodes indicating their satisfaction at having an
  alternative to bound codebooks and controlled reading rooms that
  prevent copying and downloading. (ICC Supp. SUMF ¶ 11; Defs. Supp.
  Resp. ¶ 11.) ICC also notes several statements by Defendants indicating
  they either view ICC or its online library licensees as competitors,
  further complicating the Court’s ability to rule on the fourth factor
  as a matter of law. (See, e.g., Wise Decl. Exs. 18–19.)
                                            90
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 93 of 103



  Redlines actually affected revenues for ICC’s derivative

  works,      and   the   record     tends       to   focus     on   a   variety    of

  derivative works that are not redlines, such as training

  and certification documents, user’s guides, handbooks, and

  code   commentary.        Whether      the     I-Code    Redlines      affect     the

  markets for these apparently different products presents a

  genuine dispute of material fact.

         5.     Overall Analysis

         On    balance,     the     Court      is     persuaded      that    accurate

  posting of the I-Codes as Adopted is a fair use as a matter

  of   law.    As   noted       above,   the     first    and    second      fair   use

  factors together weigh heavily in Defendants’ favor. The I-

  Codes as Adopted are clearly factual rather than fictional,

  and Defendants posted the works in their capacity as laws,

  rather than model codes. The purpose for which the I-Codes

  as Adopted were copied, displayed, and distributed is thus

  transformative.         The    third    factor      does    not    weigh    against

  such   copying      either,       as   accurate         copying    would     entail

  posting only “ten-tenths of the law.” ASTM, 896 F.3d at

  452. Finally, the Court notes that the overall impact of

  the fourth fair use factor is ambiguous. While there is

  reason to doubt that holding the I-Codes as Adopted were

  not infringed would seriously harm ICC, the manner in which


                                            91
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 94 of 103



  Defendants posted the I-Codes as Adopted might effectively

  allow for substitution of the I-Codes.

          Even so, the Court concludes that accurate copying of

  the I-Codes as Adopted would be a fair use as a matter of

  law in this context. No one factor is dispositive of the

  fair use inquiry, and the ultimate inquiry remains whether

  “promot[ing] the Progress of Science and useful Arts . . .

  would     be    better       served    by        allowing      the        use    than   by

  preventing       it.” Castle         Rock, 150          F.3d   at     141       (internal

  quotation       marks    and       citation       omitted).       Given         the   clear

  weight     of    the        first    three        factors      and        the    numerous

  considerations detailed above in Section II.C., it is clear

  that the potential harms to ICC’s markets for its works

  cannot    outweigh       the       benefits       and    necessity         of    enabling

  unfettered      access       to     enacted       laws.    These      considerations

  necessitate a finding of fair use in the limited context of

  accurate copying of the I-Codes as Adopted.

          However, the Court cannot so conclude with regard to

  the I-Code Redlines. While the second factor still favors a

  finding    of     fair       use    given     the       redlines’         predominantly

  factual quality, none of the other factors clearly favors

  either ICC or Defendants. Whether the I-Code Redlines are

  transformative         is    debatable;          while    there      is    an    argument


                                              92
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 95 of 103



  that    they    might     help      educate       members       of        the    public

  regarding their legal obligations, the redlines are also

  arguably      direct    substitutes         for       ICC’s     derivate         works.

  Similarly, while the third factor need not weigh against

  Defendants      if     use    of    the     I-Code       Redlines          is        truly

  transformative, the significant copying of unadopted model

  code   text    tends    to    cut   against       a    finding       of    fair      use.

  Finally, the numerous factual disputes regarding how much

  Defendants’ copying harms ICC’s markets for the I-Codes and

  derivative     works    are    both    genuine         and    material          in    this

  context. While the Court could confidently conclude that

  copying of the I-Codes as Adopted is protected given the

  strong implications of public domain law, the same cannot

  be said of the I-Code Redlines. Again, the parties’ genuine

  dispute regarding whether copying of the I-Code Redlines

  was a fair use requires resolution in favor of the non-

  movant. The Court must consequently deny ICC’s Motion for

  this reason too.

  F.     COLLATERAL ESTOPPEL

         Defendants       finally       argue       that        the    doctrine          of

  collateral estoppel should bar ICC’s suit and warrant a

  declaratory judgment in Defendants’ favor because the Veeck

  case   is     dispositive      of   Defendants’          claim.       Because          the


                                         93
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 96 of 103



  Court’s    public      domain    analysis       largely     tracks    that    of

  Veeck, Defendants’ arguments regarding collateral estoppel

  appear    to    be    largely   moot.     The   Court     will   nevertheless

  address the argument now in order to obviate any potential

  need   for     future    consideration.         That     the   Court’s   legal

  analysis is similar to that of Veeck, however, is not the

  same as holding that Veeck precludes consideration of ICC’s

  claims here. The Court is not persuaded that collateral

  estoppel should apply in this case.

         “The fundamental notion of the doctrine of collateral

  estoppel . . . is that an issue of law or fact actually

  litigated and decided by a court of competent jurisdiction

  in a prior action may not be relitigated in a subsequent

  suit between the same parties or their privies.” Ali v.

  Mukasey,       529    F.3d   478,   489      (2d   Cir.    2008)     (internal

  quotation marks and emphasis omitted). Collateral estoppel

  may apply where “(1) the identical issue was raised in a

  previous proceeding; (2) the issue was actually litigated

  and decided in the previous proceeding; (3) the part[ies]

  had a full and fair opportunity to litigate the issue; and

  (4) the resolution of the issue was necessary to support a

  valid and final judgment on the merits.” Wyly v. Weiss, 697

  F.3d   131,     141    (2d   Cir.   2012).      “These    four   factors     are


                                          94
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 97 of 103



  required     but   not     sufficient.        In   addition,      a    court   must

  satisfy itself that application of the doctrine is fair.”

  Bear, Stearns & Co. v. 1109580 Ontario, Inc., 409 F.3d 87,

  91 (2d Cir. 2005). District courts have broad discretion to

  determine when this doctrine should be applied. See Frydman

  v. Akerman, 280 F. Supp. 3d 418, 423 (S.D.N.Y. 2017).

         Defendants claim that ICC is SBCCI’s privy and that it

  is    effectively     relitigating        the      same      issues    that    SBCCI

  raised in Veeck. This argument is flawed in multiple ways.

  First, ICC is not in privity with SBCCI in the specific

  manner required for collateral estoppel to be appropriate.

  In    the   context      of   collateral       estoppel,       privity       between

  preceding and succeeding owners of property extends only to

  the particular property that was the subject of the prior

  adjudication. See Int’l Nutrition Co. v. Horphag Research,

  Ltd., 220 F.3d 1325, 1329 (Fed. Cir. 2000) (“[W]hen one

  party is a successor in interest to another with respect to

  particular property, the parties are in privity only with

  respect to an adjudication of rights in the property that

  was    transferred;        they    are    not      in     privity      for     other

  purposes,     such    as      an   adjudication         of    rights    in     other

  property that was never transferred between the two.”); see

  also Feldberg v. Quechee Lakes Corp., 196 F. App’x 38, 40


                                           95
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 98 of 103



  (2d   Cir.     2006)   (“[C]ertain     judgments    involving   real     or

  personal property may bind non-party successors in interest

  to    property involved in        the       action.”)     (emphasis      in

  original).

          Some model codes in this case derive from the model

  codes at issue in Veeck, and Defendants highlight sections

  with nearly identical language. (See Defendants’ Memo at

  45–46; Gratz Decl. Exs. 1, 16.) But the model codes here

  are distinct works as a matter of copyright, each with its

  own separate registration. Defendants concede that each of

  the forty I-Codes comprises a distinct copyrighted work.

  Hence, similarities between those works and SBCCI’s do not

  make them the same property. Because the model codes in

  Veeck are not the same as the forty model codes at issue

  here, many of which may not overlap with the Veeck codes at

  all, Defendants have failed to show the privity between ICC

  and SBCCI needed for collateral estoppel to apply.

          Apart from privity, Veeck did not raise the identical

  issue    presented     here.   “When      the   facts   essential   to   a

  judgment are distinct in the two cases, the issues in the

  second case cannot properly be said to be identical to

  those     in     the    first,   and       collateral      estoppel      is

  inapplicable.” Envtl. Def. v. EPA, 369 F.3d 193, 202 (2d


                                       96
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 99 of 103



  Cir. 2004). In Veeck, the en banc Fifth Circuit addressed

  only the posting of model codes that were adopted verbatim

  by local jurisdictions, which the plaintiff identified as

  the   building     codes    of    those       specific       jurisdictions.       The

  Fifth Circuit made clear that it was not addressing the

  posting of model codes as model codes, or copying that

  intermingled adopted code text with unadopted model code

  text. By contrast, Defendants here may have intermingled

  state code text with unenacted model code text to various

  degrees, and they may have posted                      the    I-Codes as model

  codes rather than expressed substantially identical laws.

  Because the facts of this case are significantly different

  from those of Veeck and may compel a different result, the

  issues raised are not identical. Even if they were, the

  Court    concludes      that     application         of    collateral       estoppel

  would not be fair under the circumstances.

  G.      WILLFULNESS

          Because   ICC’s    Motion     must       be       denied    for    the   many

  reasons     explained      above,        it     is     not    yet       clear    that

  Defendants        are      actually           liable        for     infringement.

  Accordingly,      the     Court    need       not     address      ICC’s     remedy-

  related requests for a permanent injunction and a finding

  of    willfulness       that     might        entitle       ICC    to     heightened


                                           97
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 100 of 103



  statutory damages. Nevertheless, the Court addresses the

  matter       of     willfulness         below       in     order       to        narrow     the

  potential issues for subsequent motion practice (if any).

          If a defendant has infringed a plaintiff’s copyright,

  the     plaintiff        may     forego       actual       damages          in     favor    of

  statutory damages under the Copyright Act. See 17 U.S.C. §

  504(c). The amount of statutory damages a court may award

  will     generally         range       from       $750     to    $30,000          per      work

  infringed. See 17 U.S.C. § 504(c)(1). However, the upper

  range of statutory damages may increase to $150,000 per

  work if a defendant’s infringement was willful. 17 U.S.C. §

  504(c)(2). “To prove ‘willfulness’ under the Copyright Act,

  the plaintiff must show (1) that the defendant was actually

  aware     of       the     infringing         activity,          or     (2)       that     the

  defendant’s actions were the result of ‘reckless disregard’

  for,    or     ‘willful         blindness’         to,   the     copyright          holder’s

  rights.”          Island    Software          &     Computer          Serv.,       Inc.      v.

  Microsoft         Corp.,        413    F.3d       257,     263     (2d       Cir.       2005).

  “Although courts are generally reluctant to dispose of a

  case on summary judgment when mental state is at issue, it

  is     permissible         to     do    so     where       there       are        sufficient

  undisputed         material       facts       on     the    record          to     make    the




                                                98
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 101 of 103



  question       appropriate           for    summary       judgment.”        Lipton     v.

  Nature Co., 71 F.3d 464, 472 (2d Cir. 1995).

          ICC puts forth enough evidence to allow a reasonable

  jury to find willfulness. Defendants undisputedly copied

  the    I-Codes        without    ICC’s       authorization,          and    ICC     cites

  multiple       statements       suggesting            Defendants     knew    doing     so

  would displease ICC and possibly harm ICC’s business. (See

  Wise Decl. Ex. 12 at 196:1-198:16; Wise Decl. Ex. 19; Wise

  Decl.    Ex.     45    at     UPCODES00090698.)           ICC     also   argues      that

  Defendants were at least reckless insofar as they posted

  the I-Codes without seeking the advice of counsel. (ICC

  SUMF ¶ 168; Wise Decl. Ex. 12 at 122:1-8.)

          However,       Defendants          have    raised    contrary       arguments,

  reflecting       the     existence          of    a    genuine     dispute    on     this

  issue. Even though Defendants copied the I-Codes and may

  have     known        doing     so     would          displease     ICC,     they     may

  nevertheless          have     believed          their    actions    were     entirely

  legal based on their understanding of the law. (Defs. Resp.

  ¶ 154; G. Reynolds Opp. Decl. ¶¶ 8, 11-14; S. Reynolds Opp.

  Decl. ¶¶ 8–12.) Defendants also argue that they could not

  afford to hire a lawyer because they used their savings to

  start UpCodes.          They add that they                 still    share a studio

  apartment to cut their expenses and did not pay themselves


                                               99
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 102 of 103



  a salary until over a year after founding UpCodes. (Defs.

  Resp. ¶ 168; G. Reynolds Opp. Decl. ¶¶ 6-7, 12, 15; S.

  Reynolds Opp. Decl. ¶¶ 6-7, 10.) The record also contains

  UpCodes talking points reflecting that Defendants at least

  publicly represented that they believed their actions were

  legal.    (See    Gratz     Opp.     Decl.    Ex.    4.)    See     also     Yurman

  Design,    Inc.    v.   PAJ,      Inc., 262       F.3d   101,     112   (2d     Cir.

  2001) (“Willfulness          in     this      context       means       that    the

  defendant recklessly disregarded the possibility that its

  conduct     represented        infringement.”)           (internal      quotation

  marks omitted).

         Here, conceivably a reasonable jury could find that

  any infringement by Defendants was willful. “Still, it is

  not    beyond     peradventure       that     a     reasonable       jury      would

  conclude    otherwise.      And     that     is    enough   to    make      summary

  judgment on the issue of willfulness inappropriate.” Island

  Software,    413    F.3d     at    264.    Given     the    numerous        genuine

  factual disputes presented throughout the record before the

  Court, at this stage of the proceedings the Court cannot

  find   purely     as    a   matter    of     law    that    any     infringement

  Defendants may have committed was willful.




                                        100
Case 1:17-cv-06261-VM-DCF Document 105 Filed 05/27/20 Page 103 of 103
